EXHIBIT 10.74

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

AMONG

 

JPS INDUSTRIES, INC.,

JPS ELASTOMERICS CORP. and

JPS CONVERTER AND INDUSTRIAL CORP.

 

“BORROWERS”

 

AND

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

“BANK”

 

Dated April 5, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page


--------------------------------------------------------------------------------

1.       Definitions.   1 2.       The Credit Facilities.   12     2.1.  
Revolver Commitment.   12     2.2.   Revolver Note.   12     2.3.   Collections
Account.   12     2.4.   Manner of Borrowing and Funding Revolver Loans   13    
2.5.   Repayment of Revolver Loans.   13     2.6.   Payment of Other
Indebtedness   14     2.7.   Additional Payment Provisions   14     2.8.  
Default Rate   14     2.9.   Calculation of Interest and Fees.   14     2.10.  
Letters of Credit.   14     2.11.   Interest and Fees.   15     2.12.  
Statement of Account.   15     2.13.   Termination.   15     2.14.   All Loans
to Constitute One Obligation.   16     2.15.   Termination.   16     2.16.  
Nature and Extent of Each Borrower’s Liability.   16 3.       Conditions
Precedent to Extensions of Credit   17     3.1.   Conditions Precedent to
Initial Loans.   17     3.2.   Conditions Precedent to Each Loan or Letter of
Credit.   18 4.       Representations and Warranties.   19     4.1.   Valid
Existence and Power.   19     4.2.   Authority.   19     4.3.   Financial
Condition.   19     4.4.   Litigation.   19     4.5.   Agreements, Etc.   19    
4.6.   Authorizations.   20     4.7.   Title.   20     4.8.   Collateral.   20  
  4.9.   Jurisdiction of Organization; Location.   20     4.10.   Taxes.   20  
  4.11.   Labor Law Matters.   20     4.12.   Accounts.   20     4.13.  
Judgment Liens.   21     4.14.   Subsidiaries.   21     4.15.   Environmental.  
21     4.16.   ERISA.   21     4.17.   Investment Company Act.   21     4.18.  
Names.   21     4.19.   Insider.   21     4.20.   Compliance with Covenants; No
Default.   21     4.21.   Full Disclosure.   21     4.22.   Reserved.   22    
4.23.   Corporate Structure.   22 5.       Affirmative Covenants of Borrower.  
22     5.1.   Use of Revolver Loan Proceeds.   22     5.2.   Maintenance of
Business and Properties.   22     5.3.   Insurance.   22



--------------------------------------------------------------------------------

    5.4.   Notice of Default.   22     5.5.   Inspections; Field Examinations;
Appraisals.   23     5.6.   Financial Information.   23     5.7.   Maintenance
of Existence and Rights.   24     5.8.   Payment of Taxes, Etc.   24     5.9.  
Subordination.   25     5.10.   Compliance; Hazardous Materials.   25     5.11.
  Compliance with Assignment Laws.   25     5.12.   Further Assurances.   25    
5.13.   Covenants Regarding Collateral.   25 6.       Negative Covenants of
Borrowers.   26     6.1.   Debt.   26     6.2.   Liens.   26     6.3.  
Restricted Distributions and Restricted Payments.   26     6.4.   Loans and
Other Investments.   26     6.5.   Change in Business.   26     6.6.   Accounts.
  26     6.7.   Transactions with Affiliates.   26     6.8.   No Change in
Offices; Removal of Collateral.   26     6.9.   No Sale, Leaseback.   26    
6.10.   Margin Stock.   27     6.11.   Collateral.   27     6.12.  
Subsidiaries.   27     6.13.   Liquidation, Mergers, Consolidations and
Dispositions of Assets; Change of Name.   27     6.14.   Change of Fiscal Year
or Accounting Methods.   27 7.       Other Covenants of Borrowers.   27     7.1.
  Minimum EBITDA.   27     7.2.   Deposit Relationship.   27     7.3.   Fixed
Charge Coverage Ratio.   27     7.4.   Capital Expenditures.   27     7.5.  
Leases.   27 8.       Default.   28     8.1.   Events of Default.   28     8.2.
  Remedies.   29     8.3.   Receiver.   29     8.4.   Deposits; Insurance.   29
9.       Security Agreement.   29     9.1.   Security Interest.   29     9.2.  
Financing Statements; Power of Attorney.   30     9.3.   Entry.   30     9.4.  
Other Rights.   31     9.5.   Accounts.   31     9.6.   Waiver of Marshaling.  
31     9.7.   Control.   31     9.8.   Negative Pledge.   31 10.  
    Miscellaneous.   31     10.1.   No Waiver, Remedies Cumulative.   31    
10.2.   Survival of Representations.   31     10.3.   Indemnity By Borrower;
Expenses.   31     10.4.   Notices.   32     10.5.   Governing Law.   32    
10.6.   Successors and Assigns.   32     10.7.   Counterparts.   33     10.8.  
No Usury.   33     10.9.   Powers.   33     10.10.   Approvals; Amendments.   33
    10.11.   Participations and Assignments.   33     10.12.   Multiple
Borrowers; Borrowing Agent.   33

 

-ii-



--------------------------------------------------------------------------------

    10.13.   Waiver of Certain Defenses.   33     10.14.   Integration.   34    
10.15.   LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES.   34     10.16.  
BINDING ARBITRATION; PRESERVATION OF REMEDIES.   34     10.17.   AMENDMENT AND
RESTATEMENT.   35

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), dated
April 5, 2004, is made among JPS INDUSTRIES, INC., a Delaware corporation
(individually “JPS”, and, in its capacity as the representative of each Borrower
pursuant to Section 10.12 hereof, “Borrowing Agent”), JPS ELASTOMERICS CORP., a
Delaware corporation (“Elastomerics”), and JPS CONVERTER AND INDUSTRIAL CORP., a
Delaware corporation (“Converter”; JPS, Elastomerics and Converter are each
hereinafter referred to individually as a “Borrower” and collectively as
“Borrowers”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns, “Bank”).

 

W I T N E S S E T H :

 

JPS and Bank are parties to a certain Revolving Credit and Security Agreement
dated May 9, 2001 (as at any time amended or modified, the “Original Loan
Agreement”), pursuant to which Bank has made certain revolving credit loans and
provided other financial accommodations to JPS.

 

Borrowers have requested that Bank amend and restate the Original Loan Agreement
in accordance with the terms and conditions contained herein, and make available
a revolving credit facility to Borrowers, which facility shall be used by
Borrowers to finance their mutual and collective enterprise of manufacturing and
distributing, roofing, fiberglass and various polyurethane products. In order to
utilize the financial powers of Borrowers in the most efficient and economical
manner, and in order to facilitate the financing of Borrowers’ needs, Bank will,
at the request of any of Borrowers, make loans to Borrowers under the credit
facilities on a combined basis and in accordance with the provisions hereinafter
set forth. Borrowers’ businesses are a mutual and collective enterprise, and
Borrowers believe that the consolidation of all loans under this Agreement will
enhance the aggregate borrowing powers of Borrowers and ease the administration
of the loan relationship with Bank, all to the mutual advantage of Borrowers.
Bank’s willingness to amend and restate the Original Loan Agreement and to
extend credit to Borrowers and to administer Borrowers’ collateral security
therefor, on a combined basis as more fully set forth in this Agreement, is done
solely as an accommodation to Borrowers and at Borrowers’ request in furtherance
of Borrowers’ mutual and collective enterprise.

 

In consideration of the premises and of the mutual covenants herein contained
and to induce Bank to amend and restate the Original Loan Agreement and extend
credit to Borrowers hereunder, the parties agree as follows:

 

  1. Definitions.

 

1.1 Defined Terms:

 

“Accession” has the meaning set forth in the Code.

 

“Accommodations Payment” has the meaning set forth in Section 2.15.4.

 

“Account” has the meaning set forth in the Code, together with any guaranties,
letters of credit, Letter-of-Credit Right, and other security therefor,
including Supporting Obligations.

 

“Account Debtor” means a Person who is obligated under any Account, Chattel
Paper, General Intangible or Instrument.

 

“Accounts Formula Amount” means, on any date of determination thereof, an amount
equal to 85% of the total amount of Eligible Accounts.

 

“Accounts Receivable Report” has the meaning get forth in Section 5.6(a)



--------------------------------------------------------------------------------

“Affiliate” of a Person means (a) any Person directly or indirectly owning 10%
or more of the voting stock or rights of such named Person or of which the named
Person owns 10% or more of such voting stock or rights; (b) any Person
controlling, controlled by or under common control with such named Person; (c)
any officer, director or employee of such named Person or any Affiliate of the
named Person; and (d) any family member of the named Person or any Affiliate of
such named Person.

 

“Allocable Percentage” has the meaning set forth in Section 2.15.4.

 

“Applicable Margin” means (i) as to any Revolver Loan, or portion thereof, that
is a Prime Rate Loan, zero, or (ii) as to any Revolver Loan, or portion thereof,
that is a LIBOR Loan, 2.30%; provided that, commencing on February 5, 2005, if
there exists no Default or Event of Default, then the Applicable Margin shall be
increased or decreased, with respect to LIBOR Loans, based upon the Fixed Charge
Coverage Ratio, as follows:

 

Fixed Charge Coverage Ratio

--------------------------------------------------------------------------------

  

Applicable Margin for Revolver Loans

that are LIBOR Loans

--------------------------------------------------------------------------------

(i) If the Fixed Charge Coverage Ratio is equal to or greater than 1.25 to 1   
2.00% (ii) If the Fixed Charge Coverage Ratio is less than 1.25 to 1, but is
equal to or greater than 1.20 to 1    2.25% (iii) If the Fixed Charge Coverage
Ratio is less than 1.20 to 1, but is equal to or greater than 1.15 to 1    2.50%
(iv) If the Fixed Charge Coverage Ratio is less than 1.15 to 1, but is equal to
or greater than 1.05 to 1    2.75% (v) If the Fixed Charge Coverage Ratio is
less than 1.05 to 1    3.00%

 

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis according to the
performance of Borrowers as measured by the Fixed Charge Coverage Ratio for the
immediately preceding fiscal quarter of Borrowers. Except as set forth in the
last sentence hereof, any such increase or reduction in the Applicable Margin
provided for herein shall be effective 3 Business Days after receipt by Bank of
the applicable financial statements and corresponding Compliance Certificate. If
the financial statements and the Compliance Certificate of Borrowers setting
forth the Fixed Charge Coverage Ratio are not received by Bank by the date
required pursuant to Section 5.6 hereof, the Applicable Margin shall be
determined as if the Fixed Charge Coverage Ratio is less than 1.05 to 1 until
such time as such financial statements and Compliance Certificate are received
and any Event of Default resulting from a failure timely to deliver such
financial statements or Compliance Certificate is waived in writing by Bank;
provided, however, that Bank shall be entitled to accrue and receive interest at
the Default Rate to the extent authorized by Section 2.8 hereof and, on each
date that the Default Rate accrues on any Loan, the Applicable Margin on such
date for such Loan shall be the Applicable Margin that would apply if the Fixed
Charge Coverage Ratio was less than 1.05 to 1 (without regard to the actual
Fixed Charge Coverage Ratio). For the final fiscal quarter of any Fiscal Year of
Borrowers, Borrowers may provide the unaudited financial statements of
Borrowers, subject only to year-end adjustments, for the purpose of determining
the Applicable Margin; provided, however, that if, upon delivery of the annual
audited financial statements required to be submitted by Borrower to Bank
pursuant to Section 5.6 hereof, Borrowers have not met the criteria for
reduction of the Applicable Margin pursuant to the terms hereinabove for the
final fiscal quarter of the Fiscal Year of Borrowers then ended, then (a) such
Applicable Margin reduction shall be terminated and, effective on the first day
of the month following receipt by Bank of such audited financial statements, the

 

-2-



--------------------------------------------------------------------------------

Applicable Margin shall be the Applicable Margin that would have been in effect
if such reduction had not been implemented based upon the unaudited financial
statements of Borrowers for the final fiscal quarter of the Fiscal Year then
ended, and (b) Borrowers shall pay to Bank, on the first day of the month
following receipt by Bank of such audited financial statements, an amount equal
to the difference between the amount of interest that would have been paid using
the Applicable Margin determined based upon such audited financial statements
and the amount of interest actually paid during the period in which the
reduction of the Applicable Margin was in effect based upon the unaudited
financial statements for the final fiscal quarter of the Fiscal Year then ended.

 

“Arbitration Rules” has the meaning set forth in Section 10.16.

 

“Availability” means at any time the excess, if any, of (i) the lesser of the
Borrowing Base or the Revolver Commitment over (ii) the aggregate principal
amount of outstanding Revolver Loans and the aggregate face amount of all
outstanding letters of credit issued by Bank hereunder at such time.

 

“Average Availability” means for any period, an amount equal to the sum of the
actual amounts of Availability on each day during such period, as determined by
Bank, divided by the number of days in such period.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Borrowing Base” means at any time the sum of (i) the Accounts Formula Amount,
plus (ii) the Inventory Formula Amount, plus (iii) the Equipment Formula Amount,
minus (iv) any Reserves.

 

“Borrowing Base Certificate” means a certificate, in the form of Annex C
attached hereto or such other form as may be requested by Bank, by which
Borrowers shall certify to Bank, with such frequency as Bank may request, the
amount of the Borrowing Base as of the date of the certificate and the
calculation of such amount.

 

“Business Day” means a weekday on which Bank is open for business in Atlanta,
Georgia and Charlotte, North Carolina.

 

“Chattel Paper” has the meaning set forth in the Code, including Electronic
Chattel Paper and Tangible Chattel Paper, together with any guaranties, letters
of credit, Letter-of-Credit Right, and other security therefor, including
Supporting Obligations.

 

“Closing Date” means April 5, 2004.

 

“Code” means the Uniform Commercial Code (or any successor statute) as adopted
and in force in State of Georgia or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state. Any term used in this Agreement and in any financing statement filed
in connection herewith which is defined in the Code and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the Code.

 

“Collateral” means all property of each Borrower, wherever located and whether
now owned by such Borrower or hereafter acquired, including but not limited to:
(a) all Inventory; (b) all General Intangibles; (c) all Accounts; (d) all
Chattel Paper; (e) all Instruments and Documents and any other instrument or
intangible representing payment for goods or services; (f) all Equipment; (g)
all Investment Property; (h) all Deposit Accounts and funds on deposit therein,
including but not limited to the Collections Account or funds otherwise on
deposit with or under the control of Bank or its agents or correspondents; (i)
all Letter-of-Credit Rights; (j) all Commercial Tort Claims; (k) all Fixtures;
and (l) all parts, replacements, substitutions, profits, products, Accessions
and cash and non-cash proceeds and Supporting Obligations of any of the
foregoing (including insurance proceeds payable by reason of loss or damage
thereto) in any form and wherever located. Collateral shall include all written
or electronically recorded books and records relating to any such Collateral and
other rights relating thereto.

 

“Collections Account” means the deposit account(s) maintained by Borrowers at
Bank to which collections, deposits and other payments on or with respect to
Collateral may be made pursuant to the terms hereof, to which only Bank shall
have access.

 

-3-



--------------------------------------------------------------------------------

“Commercial Tort Claim” has the meaning set forth in the Code.

 

“Commitments” on any date, means the Revolver Commitment on such date.

 

“Compliance Certificate” has the meaning set forth in Section 5.6(e).

 

“Contributing Borrower” has the meaning set forth in Section 2.15.4.

 

“Debt” means all liabilities of a Person as determined under GAAP and all
obligations which such Person has guaranteed or endorsed or is otherwise
secondarily or jointly liable for, and shall include, without limitation (a) all
obligations for borrowed money or purchased assets, (b) obligations secured by
assets whether or not any personal liability exists, (c) the capitalized amount
of any capital or finance lease obligations, (d) the unfunded portion of pension
or benefit plans or other similar liabilities, (e) obligations as a general
partner, (f) contingent obligations pursuant to guaranties, endorsements,
letters of credit and other secondary liabilities, (g) obligations for deposits,
and (h) obligations under swap agreements, as defined in 11 U.S. C. §101.

 

“Default Rate” on any date, means a rate per annum that is equal to (i) in the
case of each Loan outstanding on such date, 2.0% in excess of the rate otherwise
applicable to such Loan on such date, and (ii) in the case of any of the other
Indebtedness outstanding on such date, 2.0% in excess of the Prime Rate in
effect on such date.

 

“Deposit Account” has the meaning set forth in the Code.

 

“Disbursement Account” means a demand deposit account maintained by Borrowers at
Bank and to which proceeds of Revolver Loans will be deposited from time to
time.

 

“Dispute” has the meaning set forth in Section 10.15.

 

“Document” has the meaning set forth in the Code.

 

“Dollars and the sign “$”” means lawful money of the United States of America.

 

“EBITDA” means, for any specified period, on a consolidated basis, net income
(excluding any gain arising on the sale of capital assets and any gain arising
from extraordinary or non-recurring items), plus provision for interest expense,
plus provision for income taxes, plus depreciation, plus amortization, in each
case of Borrowers during such period.

 

“Electronic Chattel Paper” has the meaning set forth in the Code.

 

“Eligible Accounts” means all Accounts of a Borrower that are evidenced by an
invoice (valued at the face amount of such invoice, less maximum discounts,
credits and allowances which may be taken by Account Debtors on such Accounts,
and net of any sales tax, finance charges or late payment charges included in
the invoiced amount) created or acquired by such Borrower arising from the sale
of Inventory and/or the provision of certain services in such Borrower’s
ordinary course of business in which Bank has a first priority, perfected
security interest, but excluding (a) Accounts outstanding for longer than ninety
(90) days after the original due date shown on the invoice; (b) Accounts
outstanding for more that one hundred twenty (120) days after the original
invoice date; (c) all Accounts owed by an Account Debtor if more than fifty
percent (50%) of the Accounts owed by such Account Debtor to such Borrower are
deemed ineligible pursuant to clauses (a) or (b) above; (d) Accounts owing from
any Affiliate of such Borrower; (e) Accounts owed by a creditor of such Borrower
to the extent of the amount of the indebtedness of Borrower to such creditor;
(f) Accounts which are in dispute or subject to any counterclaim, volume rebate,
contra-account or offset; (g) Accounts owing by any Account Debtor which is not
Solvent; (h) Accounts arising from a sale on a bill-and-hold, guaranteed sale,
progress billing, sale-or-return, sale-on-approval, consignment or similar basis
or the Inventory sold which gave rise to such Account has become subject to
repurchase, return, rejection, repossession, loss or damage; (i) Accounts owed
by an Account Debtor located outside of the United States of America, unless in
Bank’s sole and absolute discretion, such Account is supported by a letter of
credit or credit insurance and which is issued by a financial institution and in
an amount which is acceptable to

 

-4-



--------------------------------------------------------------------------------

Bank in its sole and absolute discretion; (j) Accounts owed by the United States
of America or other governmental or quasi-governmental unit, agency or
subdivision unless such Borrower shall have complied with all applicable federal
and state assignment of claims laws; (k) Accounts as to which the goods giving
rise to the Account have not been delivered to and accepted by the Account
Debtor or the service giving rise to the Account has not been completely
performed or which do not represent a final sale; (l) Accounts for which the
total amounts owed thereunder by an Account Debtor (together with its
Affiliates) exceeds a credit limit established by Bank in its sole and absolute
discretion (to the extent of such excess); (m) Accounts evidenced by a note or
other Instrument or Chattel Paper or reduced to judgment; (n) Accounts for which
the total of all Accounts from an Account Debtor (together with the Affiliates
of the Account Debtor) exceed ten percent (10%) (to the extent of such excess);
(o) Accounts which, by contract, subrogation, mechanics’ lien laws or otherwise,
are subject to claims by such Borrower’s creditors or other third parties or
which are owed by Account Debtors as to whom any creditor of such Borrower
(including any bonding company) has lien or retainage rights; (p) any and all
other Accounts the validity, collectibility, or amount of which is determined in
good faith by such Borrower or Bank to be doubtful; (q) Accounts owed by an
Account Debtor which is located in a jurisdiction where such Borrower is
required to qualify to transact business or to file reports with such
jurisdiction, unless such Borrower has so qualified or filed; (r) Accounts owed
by an Account Debtor who disputes the liability therefor; (s) Accounts owed by
an Account Debtor that shall be the subject of any proceeding of the type
described in Section 8.1(e) or (f); (t) any Account acquired pursuant to a
Permitted Acquisition, for which Bank has required a field audit and examination
but which field audit and examination is not satisfactory to Bank; and (u) any
other Account which Bank otherwise in its reasonable discretion deems to be
ineligible. For purposes of determining the eligibility of Accounts owing from
any Account Debtor, the gross amount of Accounts which exceed the aging
limitations set forth above shall not be reduced by any credit due such Account
Debtor or any other Account Debtor by such Borrower which is outstanding for
longer than ninety (90) days after the original due date shown on the invoice or
one hundred twenty (120) days after the original invoice date. No Account shall
be an Eligible Account if any representation, warranty or covenant herein
relating thereto shall be untrue, misleading or in default.

 

“Eligible Equipment” means new or used Equipment but only to the extent that
such Equipment: (i) is to be used by a Borrower in the ordinary course of its
business; (ii) has been purchased by a Borrower; (iii) has been delivered to and
accepted by a Borrower and installed at premises owned or leased by a Borrower;
(iv) is subject to Bank’s duly perfected, first priority security interest and
no other Lien that is not a Permitted Lien unless the holder of any such Lien
agrees in writing with Bank, prior to Bank’s funding of any Loan based on the
Equipment Formula Amount with respect to such Equipment, to disclaim any
interest in such Equipment; (v) does not and, after delivery to and installation
at a Borrower’s premises, will not constitute a Fixture under applicable law
unless each landlord and mortgagee in respect of such premises has executed in
favor of Bank a landlord or mortgagee waiver in form and content acceptable to
Bank; and (vi) does not and, after delivery to and installation at a Borrower’s
premises, will not constitute an Accession to other Equipment that is subject to
any Lien (whether or not a Permitted Lien) in favor of any Person other than
Bank unless the holder of any such Lien agrees in writing to disclaim any
interest in the Equipment that is intended to be Eligible Equipment.

 

“Eligible Inventory” means all Inventory acquired by a Borrower in the ordinary
course of its business as presently conducted consisting of finished goods, raw
materials or work-in-process in which Bank has a first priority, perfected
security interest, valued at the lower of cost or market, but excluding:
damaged, slow-moving, obsolete or unmerchantable Inventory, packaging materials
and supplies; capitalized inventory variances; Inventory that is consigned by
such Borrower to any Person; Inventory that has been returned to such Borrower
by or repossessed from an Account Debtor; Inventory not owned legally and
beneficially by such Borrower; any Inventory reserves; any Inventory with regard
to which a representation, warranty or covenant is untrue, misleading or in
default; any Inventory that contains any labels, trademarks, trade names or
other identifying characteristics which are the properties of third parties
unless the use of same by such Borrower is under a valid license, royalty or
similar agreement with the owner thereof, in form and substance satisfactory to
Bank, and which remains in full force and effect, and has not been terminated,
and such owner thereof has issued in favor of Bank an agreement, in form and
substance satisfactory to Bank, allowing Bank to dispose of said items of
Inventory upon the occurrence of an Event of Default; any Inventory located in a
warehouse or other facility leased by such Borrower unless the lessor has
delivered to Bank an agreement, in form and substance satisfactory to Bank, by
which the lessor agrees to waive or subordinate any Lien it may have with
respect to such Inventory in favor of Bank’s Lien therein and to permit Bank to
enter upon the leased premises and remove such Inventory or to use such premises
to store or dispose of such Inventory; Inventory acquired pursuant to a
Permitted Acquisition, for which Bank has required a field audit and examination
but which field audit and examination is not satisfactory to Bank; and which
Bank otherwise in its sole and absolute discretion deems not to be Eligible
Inventory.

 

-5-



--------------------------------------------------------------------------------

“Environmental Laws” means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.

 

“Equipment” has the meaning set forth in the Code.

 

“Equipment Formula Amount” means, on any date of determination thereof, the
applicable Equipment Sublimit on such date.

 

“Equipment Sublimit” means,

 

(i) commencing on the Closing Date and continuing through the end of the then
current fiscal quarter of Borrowers, an amount equal to $7,800,000, and

 

(ii) commencing on the first day of each subsequent fiscal quarter and
continuing through the end of such fiscal quarter, an amount equal to

 

(a) the Equipment Sublimit for the previous fiscal quarter minus

 

(b) the sum of $500,000 plus 80% of Borrowers’ capital expenditures approved in
writing by Bank and permitted pursuant to Section 7.4 hereof with respect to
Eligible Equipment during the then current fiscal quarter of Borrowers;

 

provided, that, commencing February 1, 2005 and continuing thereafter, the
Equipment Sublimit shall mean the amount specified in clause (ii) of this
definition, minus 5% of Borrowers’ capital expenditures with respect to Eligible
Equipment during the immediately preceding Fiscal Year, to the extent such
capital expenditures were previously included in the calculation of the
Borrowing Base (the “Reduction), provided, however, that the Reduction shall not
apply if capital expenditures do not exceed $1,000,000 in such Fiscal Year.

 

“ERISA” has the meaning set forth in Section 4.16.

 

“Event of Default” means any event specified as such in Section 8.1 hereof,
provided that there shall have been satisfied any requirement in connection with
such event for the giving of notice or the lapse of time, or both; “Default” or
“default” means any of such events, whether or not any such requirement for the
giving of notice or the lapse of time or the happening of any further condition,
event or act shall have been satisfied.

 

“Fiscal Year” means the fiscal year of Borrowers for accounting and tax purposes
ending on the Saturday closest to October 31 of each calendar year and when
preceded or followed by the designation of a calendar year (e.g., 2004 Fiscal
Year) means the Fiscal Year of Borrowers ending on the Saturday closest to
October 31 of such designated calendar year.

 

“Fixed Charge Coverage Ratio” means, on any date of determination, on a
consolidated basis the sum of EBITDA for the period of twelve (12) consecutive
calendar months then ended, minus all unfinanced capital expenditures and cash
income taxes of Borrowers paid during the same period (but without giving effect
to any tax refund) divided by the sum of interest expense paid by Borrowers
during the same period, plus all current maturities of long-term Debt and
capital lease obligations of Borrowers as of the date of determination, plus all
Required Pension Liability Payments due during such Fiscal Year plus Restricted
Distributions and Restricted Payments in cash with respect to such period;
provided, however, that for purposes of calculating this ratio, any payments
that are permitted under Section 6.3 of this Agreement shall be excluded from
the denominator hereof.

 

-6-



--------------------------------------------------------------------------------

“Fixtures” has the meaning set forth in the Code.

 

“GAAP” means generally accepted accounting principles as in effect in the Unites
States from time to time.

 

“General Intangibles” has the meaning set forth in the Code, together with any
guaranties, letters of credit, Letter-of-Credit Right, and other security
therefor, including Supporting Obligations.

 

“Guarantor” means any Person now or hereafter guaranteeing, endorsing or
otherwise becoming liable for any Indebtedness.

 

“Guaranty Agreement” means any guaranty instrument now or hereafter executed and
delivered by any Guarantor to Bank, as it may be modified.

 

“Indebtedness” means all obligations now or hereafter owed to Bank or any
Affiliate of Bank by any or all Borrowers, whether related or unrelated to the
Loans, including, without limitation, amounts owed or to be owed under the terms
of the Loan Documents, or arising out of the transactions described therein,
including, without limitation, the Loans, any Debt arising out of or relating to
demand deposit and operating account relationships between any Borrower and Bank
or any Affiliate of Bank or any cash management services provided to any
Borrower, hedging agreements with Bank or any Affiliate of Bank (including,
without limitation, any interest rate agreement, interest rate collar agreement,
interest rate swap agreement, or other agreement or arrangement at any time
entered into by any Borrower with Bank that is designed to protect against
fluctuations in interest rates, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement) and other products provided by Bank or any
Affiliate of Bank to any Borrower, including merchant card services and ACH
transfer services, reimbursement obligations for outstanding letters of credit
or banker’s acceptances issued for the account of any Borrower or its
Subsidiaries, amounts paid by Bank under letters of credit or drafts accepted by
Bank for the account of any Borrower or its Subsidiaries, together with all
interest accruing thereon, all existing and future obligations under any swap
agreements as defined in 11 U.S.C.§101 between Bank or any Affiliate of Bank and
any Borrower whenever executed, all fees, all costs of collection, attorneys’
fees and expenses of or advances by Bank which Bank pays or incurs in discharge
of obligations of any Borrower or to inspect, repossess, protect, preserve,
store or dispose of any Collateral, whether such amounts are now due or
hereafter become due, direct or indirect and whether such amounts due are from
time to time reduced or entirely extinguished and thereafter re-incurred.

 

“Instrument” has the meaning set forth in the Code.

 

“Inventory” has the meaning set forth in the Code.

 

“Inventory Formula Amount” means, on any date of determination thereof, an
amount equal to the sum of (a) 60% of the total amount of Eligible Inventory
consisting of raw materials, plus (b) 30% of the total amount of Eligible
Inventory consisting of work-in-process, plus (c) 50% of the total amount of
Eligible Inventory consisting of finished goods.

 

“Inventory Report” has the meaning set forth in Section 5.6(a).

 

“Investment Property” has the meaning set forth in the Code.

 

“Item” means any “item” as defined in Section 4-104 of the Code, and shall also
mean and include checks, drafts, money orders or other media of payment.

 

“Letter-of-Credit Right” has the meaning set forth in the Code.

 

-7-



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, statutory lien or other lien arising by
operation of law, security interest, trust arrangement, security deed, financing
lease, collateral assignment or other encumbrance, conditional sale or title
retention agreement, or any other interest in property designed to secure the
repayment of indebtedness, whether arising by agreement or under any statute or
law or otherwise.

 

“LIBOR Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the LIBOR Rate.

 

“LIBOR Rate” means, for any day, the “LIBOR Market Index Rate” which is
determined by Bank on the first day of each month based upon the rate for 1
month Dollar deposits as reported on Telerate page 3750 as of 11:00 a.m., London
time, on the first day of the month in which such day occurs, or if such first
day is not a London business day, then the immediately preceding London business
day (or if not so reported, then as determined by Bank from another recognized
source or interbank quotation).

 

“Loan” means any Revolver Loan, as well as all such loans collectively, as the
context requires.

 

“Loan Documents” means this Agreement, each other Security Agreement, the Notes,
each Guaranty Agreement, the Notices of Borrowing, Borrowing Base Certificates,
UCC-1 financing statements and all other documents and instruments now or
hereafter evidencing, describing, guaranteeing or securing the Indebtedness
contemplated hereby or delivered in connection herewith, as they may be
modified, amended, extended, renewed or substituted from time to time, but does
not include swap agreements (as defined in 11 U.S.C. §101).

 

“Loan Year” means a period commencing each calendar year on the same month and
day as the date of this Agreement and ending on the same month and day in the
immediately succeeding calendar year, with the first such period (i.e., the
first Loan Year) to commence on the date of this Agreement.

 

“Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) material adverse effect
upon the properties, business, prospects or condition (financial or otherwise)
of any Borrower, any Guarantor or any other Person obligated under any of the
Loan Documents, or (iii) material adverse effect upon the ability of any
Borrower, any Guarantor or any other Person to fulfill any obligation under any
of the Loan Documents.

 

“Minimum Excess Collateral Availability Reserve” means, on any date of
determination, a reserve in the amount of the lesser of (i) $5,000,000 or (ii)
the Required Pension Liability Payments for the then current Fiscal Year.

 

“Notes” means the Revolver Note and any other promissory note now or hereafter
evidencing any Indebtedness, and all modifications, extensions and renewals
thereof.

 

“Notice of Borrowing” has the meaning set forth in Section 2.4(a) hereof.

 

“Paying Borrower” has the meaning set forth in Section 2.15.4.

 

“Permitted Acquisition” means any acquisition by a Borrower of the assets or
equity interests of a Person in which each of the following conditions is
satisfied, as determined by Bank in its reasonable discretion: (a) the business
of the Person that is the subject of such acquisition is related or
substantially similar to the business of Borrowers on the Closing Date; (b) in
connection with such acquisition there will be no Liens on any of such
Borrower’s assets after the acquisition other than Permitted Liens; (c)
immediately before and after giving effect to such acquisition, no Default or
Event of Default shall have occurred or would result therefrom; (d) Availability
during the 90 day period immediately preceding the closing date of such
acquisition and on such closing date and after giving pro forma effect to such
acquisition is not less than $5,000,000; (e) each Borrower is Solvent after
giving pro forma effect to the consummation of such acquisition; (f) the
aggregate amount of consideration for such acquisition, when added to the
consideration for all other such acquisitions during the immediately preceding
12 month period, shall not exceed $2,500,000; (g) any purchase price amounts
payable with respect to earnouts,

 

-8-



--------------------------------------------------------------------------------

notes payable to the sellers, covenants not to compete, consulting contracts or
other affiliated contracts are unsecured and are and will remain subordinate to
the payment in full of the Indebtedness on terms satisfactory to Bank; (h) Bank
shall have received, by a date sufficiently in advance of the closing date of
such acquisition to allow Bank to review the same, executed copies of the final
purchase documents, including all exhibits and schedules thereto, among the
parties to such acquisition, and Bank shall have found the terms thereof
reasonably acceptable; (i) Borrowers shall have delivered to Bank, not less than
3 Business Days prior to the proposed closing date of any such acquisition,
written evidence of the pro forma satisfaction of the other conditions set forth
above after giving effect to such acquisition; (j) if the acquired assets are to
be included in the Borrowing Base simultaneously with the consummation of the
Permitted Acquisition, if required by Bank, Bank’s examiners shall have
completed a field exam and audit of the Person or operating assets or line of
business to be acquired, in scope and with results reasonably acceptable to
Bank, or if such field exam and audit are not conducted, then any Accounts or
Inventory of such Person or operating assets or line of business to be acquired
shall not be included in the Borrowing Base and shall be ineligible for
borrowing purposes until such exam and audit are conducted in scope and with
results reasonably acceptable to Bank; and (k) Bank contemporaneously with the
closing of such acquisition shall have received (i) such documents and
instruments as may be necessary to grant or confirm to Bank a first priority
perfected Lien on and security interest in all of the assets so acquired, and
(ii) if a Person acquired is not merged into a Borrower, a joinder agreement
executed by such corporation, partnership, limited liability company or other
Person, in form and substance satisfactory to Bank, together with such other
collateral documents and opinions of counsel as may be reasonably requested by
Bank, each in form and substance satisfactory to Bank; provided, however that if
the acquired assets are not to be included in the Borrowing Base as of the date
of such acquisition, then Borrowers shall not be required to deliver the
foregoing documentation to Bank until fifteen (15) days after the closing date
of such acquisition.

 

“Permitted Debt” means (a) the Indebtedness; (b) Permitted Purchase Money Debt;
and (c) the Debt listed on Exhibit 1.1A hereto.

 

“Permitted Equipment Dispositions” means (i) dispositions of Equipment which, in
the aggregate during any consecutive 12-month period, has a fair market value of
$250,000 or less, provided, that, all proceeds thereof are remitted to Bank for
application to the Indebtedness, (ii) replacements of Equipment that is
substantially worn, damaged or obsolete with Equipment of like kind, function
and value, provided that the replacement Equipment shall be acquired prior to or
substantially concurrently with any disposition of the Equipment that is to be
replaced, the replacement Equipment shall be free and clear of Liens other than
Permitted Liens, and (iii) dispositions of Equipment by a Borrower to another
Borrower.

 

“Permitted Liens” means (a) Liens securing the Indebtedness; (b) statutory Liens
(excluding any Lien imposed pursuant to any of the provisions of ERISA) arising
in the ordinary course of business of a Borrower, but only if and for so long as
(x) payment in respect of any such Lien is not at the time required or the Debt
secured by any such Liens is being Properly Contested and (y) such Liens do not
materially detract from the value of the property of such Borrower and do not
materially impair the use thereof in the operation of such Borrower’s business
(c) Purchase Money Liens securing Permitted Purchase Money Debt; and (d) Liens
described on Exhibit 1.1B hereto (if any), provided, however, that Debt not now
secured by such Liens shall not become secured by such Liens hereafter and such
Liens shall not encumber any other assets.

 

“Permitted Purchase Money Debt” means Purchase Money Debt of Borrowers which is
incurred after the date of the Agreement and that is secured by no Lien or only
by a Purchase Money Lien, provided that the aggregate amount of such Purchase
Money Debt outstanding at any time does not exceed $250,000, and the incurrence
of such Purchase Money Debt does not violate any limitation in the Loan
Documents regarding capital expenditures.

 

“Permitted Share Repurchase” means the redemption, purchase, or other
acquisition or retirement for value of any equity interests of Borrowers,
provided, that, each of the following conditions has been satisfied at the time
of and after giving effect to such repurchase, as determined by Bank in its
reasonable discretion:

 

(a) the aggregate value of all equity interests of Borrowers repurchased during
the immediately preceding 12 month period does not exceed $1,000,000;

 

(b) no Default or Event of Default exists;

 

-9-



--------------------------------------------------------------------------------

(c) each Borrower is Solvent;

 

(d) the repurchase is consummated in accordance with applicable law; and

 

(e) Availability during the 90 day period immediately preceding the repurchase
date and on such repurchase date and after giving pro forma effect to such
repurchase is not less than $5,000,000.

 

“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, any government or any agency or political subdivision of
any government, or any other entity or organization.

 

“Prime Rate” means that rate announced by Bank from time to time as its prime
rate and is one of several interest rate bases used by Bank. Bank lends at rates
both above and below Bank’s Prime Rate, and Borrowers acknowledge that Bank’s
Prime Rate is not represented or intended to be the lowest or most favorable
rate of interest offered by Bank.

 

“Prime Rate Loans” means a Loan, or portion thereof, during any period in which
it bears interest at a rate based upon the Prime Rate.

 

“Projections” means Borrowers’ forecasted consolidated and consolidating (i)
balance sheets, (ii) profit and loss statements, (iii) cash flow statements,
(iv) forecasts of Availability under the Revolver Commitment, and (v)
capitalization statements, all prepared on a month by month basis and on a
consistent basis with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Properly Contested” means, in the case of any Debt (including any taxes) that
is not paid as and when due or payable by reason of such obligor’s bona fide
dispute concerning its liability to pay same or concerning the amount thereof,
(i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such obligor has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture of any assets of such obligor; (iv) no Lien is
imposed upon any of such obligor’s assets with respect to such Debt unless such
Lien is at all times junior and subordinate in priority to the Liens in favor of
Bank (except only with respect to property taxes that have priority as a matter
of applicable state law) and enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; (v) if the
Debt results from, or is determined by the entry, rendition or issuance against
an obligor or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such obligor, such obligor
forthwith pays such Debt and all penalties, interest and other amounts due in
connection therewith.

 

“Purchase Money Debt” means and includes (i) Debt (other than the Indebtedness)
for the payment of all or any part of the purchase price of any Equipment or
other fixed assets of a Borrower, (ii) any Debt (other than the Indebtedness)
incurred at the time of or within twenty (20) days prior to or after the
acquisition of any Equipment or other fixed assets of a Borrower for the purpose
of financing all or any part of the purchase price thereof, and (iii) any
renewals, extensions or refinancings (but not any increases in the principal
amounts) thereof outstanding at the time.

 

“Purchase Money Lien” means a Lien upon Equipment or other fixed assets of a
Borrower which secures Purchase Money Debt, but only if such Lien shall at all
times be confined solely to the fixed assets acquired through the incurrence of
the Purchase Money Debt secured by such Lien and such Lien constitutes a
purchase money security interest under the Code.

 

-10-



--------------------------------------------------------------------------------

“Real Property” means any and all real property and improvements and buildings
thereon owned by a Borrower or a Subsidiary or in which any Borrower or any
Subsidiary has an interest, including Borrowers’ real property located in East
Hampton, Massachusetts, Westfield, North Carolina, and Slater, South Carolina.

 

“Regulated Materials” means any hazardous, toxic or dangerous waste, substance
or material, the generation, handling, storage, disposal, treatment or emission
of which is subject to any Environmental Law.

 

“Required Pension Liability Payments” means during any Fiscal Year, in addition
to the contributions required to be made by Borrowers to Borrowers’ Pension
Plans, the contributions of additional cash payments to the Underfunded Pension
Plans to the extent required by the Pension Benefit Guaranty Corporation.

 

“Reserves” means the Minimum Excess Collateral Availability Reserve and such
other reserves that may be established by Bank at any time and from time to time
in Bank’s reasonable discretion without prior notice to Borrowers, to reserve
against Borrowers’ obligations to Bank or its Affiliates or any other
obligations by Borrowers, whether direct or contingent.

 

“Restricted Distribution” by any Person means (i) the retirement, redemption,
purchase, or other acquisition or retirement for value of any equity interests
(except interests acquired on the conversion thereof into other equity interests
of such Person) issued by such Person, (ii) the declaration or payment of any
dividend or distribution in cash or property on or with respect to any such
equity interests (other than dividends payable solely in shares of its capital
stock or other equity interests), (iii) any investment by such Person in the
holder of any such equity interests, and (iv) any other payment by such Person
in respect of such equity interests.

 

“Restricted Payment” means (i) any redemption or prepayment or other retirement,
prior to the stated maturity thereof or prior to the due date of any regularly
scheduled installment or amortization payment with respect thereto, of any Debt
(other than the Loans) or any payment of any subordinated debt other than in
accordance with the terms thereof and hereof, (ii) the payment by any Person of
the principal amount of or interest on any Debt (other than trade debt) (other
than trade accounts payable and employee compensation in the ordinary course of
business, consistent with past practices) owing to an Affiliate of such Person
and (iii) the payment of any management, consulting or similar fee by any Person
to any Affiliate of such Person.

 

“Revolver Commitment” means the commitment of Bank to make Revolver Loans in
accordance with the provisions of Section 2.1 hereof in an aggregate amount not
to exceed $25,000,000 at any one time.

 

“Revolver Loan” means a loan made by Bank as provided in Section 2.1 hereof.

 

“Revolver Note” has the meaning set forth in Section 2.2 hereof.

 

“Security Agreement” means this Agreement as it relates to a security interest
in the Collateral, and any other mortgage instrument, security agreement or
similar instrument now or hereafter executed by any Borrower or other Person
granting Bank a security interest in any Collateral to secure the Indebtedness.

 

“Solvent” means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair valuation greater than its
liabilities, at fair valuation.

 

“Subsidiary” means any corporation, partnership or other entity in which a
Borrower, directly or indirectly, owns more than ten percent (10%) of the stock,
capital or income interests, or other beneficial interests, or which is
effectively controlled by such Person.

 

“Supporting Obligation” has the meaning set forth in the Code.

 

“Tangible Chattel Paper” has the meaning set forth in the Code.

 

“Term” means the period from and including the Closing Date to but not including
the Termination Date.

 

-11-



--------------------------------------------------------------------------------

“Termination Date” means the earliest of (i) April 30, 2007, (ii) the date on
which Borrowers terminate this Agreement and the Commitments pursuant to Section
2.13 hereof, and (iii) the date on which Bank terminates the Commitments
pursuant to Section 8.2(a) hereof.

 

“Underfunded Pension Plans” means the Retirement Pension Plan for Employees of
JPS Industries, Inc.

 

1.2. Financial Terms. All financial terms used herein shall have the meanings
assigned to them under GAAP unless another meaning shall be specified.

 

  2. The Credit Facilities.

 

2.1. Revolver Commitment. Bank agrees, on the terms and conditions set forth in
this Agreement, to make Revolver Loans to and to issue letters of credit on
behalf of Borrowers from time to time during the Term in amounts such that the
aggregate principal amount of Revolver Loans and the face amount of any letters
of credit issued by Bank on behalf of Borrowers at any one time outstanding will
not exceed the lesser of (i) the Revolver Commitment and (ii) the Borrowing
Base. Notwithstanding the foregoing, the aggregate amount of the Revolver Loans
and letters of credit issued by Bank on behalf of Borrowers from time to time
shall be subject to any Reserves that Bank in its reasonable discretion may deem
proper and/or necessary under the Borrowing Base. Within the foregoing limit,
Borrowers may borrow, prepay and reborrow Revolver Loans at any time during the
Term.

 

2.2. Revolver Note. Borrowers shall execute and deliver to Bank, on the Closing
Date, a promissory note substantially in the form of Annex A attached hereto and
made a part hereof (the “Revolver Note”), which Revolver Note, in addition to
the records of Bank, shall evidence the Revolver Loans and interest accruing
thereon. All outstanding principal amounts and accrued interest under the
Revolver Note shall be due and payable in accordance with the terms of the
Revolver Note and this Agreement.

 

2.3. Collections Account.

 

(a) All payments on Accounts and other Collateral shall be forwarded on each
Business Day to the Collections Account, and Borrowers shall maintain a lockbox
under the control of Bank to which all Account Debtors shall forward payments on
the Accounts. Borrowers shall pay all of Bank’s standard fees and charges in
connection with such lockbox arrangement (if any) and Collections Account as
such fees and charges may change from time to time. Borrowers shall notify
Account Debtors on the Accounts to forward payments on the Accounts to the
lockbox; provided, however, that Bank shall have the right (with the prior
permission of Borrowers unless an Event of Default exists) to directly contact
Account Debtors at any time to ensure that payments on the Accounts are directed
to the lockbox. All payment items received by Borrowers on Accounts and sale of
Inventory and other Collateral shall be held by Borrowers in trust for Bank and
not commingled with Borrowers’ funds and shall be deposited promptly by
Borrowers to the Collections Account. All such items shall be the exclusive
property of Bank upon the earlier of the receipt thereof by Bank or by
Borrowers. Each Borrower hereby grants to Bank a security interest in and lien
upon all items and balances held in the lockbox and the Collections Account as
collateral for the Indebtedness. If Borrowers shall maintain any depository
accounts at a financial institution other than Bank, then, at the request of
Bank, Borrowers shall execute and deliver, and shall cause such financial
institution to execute and deliver, to Bank, a deposit account control
agreement, in form and substance satisfactory in all respects to Bank, that
provides Bank with exclusive control over such account and that requires such
financial institution to wire transfer to Bank all proceeds of Collateral.

 

(b) Each Borrower hereby irrevocably appoints Bank (and any duly authorized
Person designated by Bank) as such Borrower’s attorney-in-fact to endorse such
Borrower’s name on any checks, drafts, money orders or other media of payment
which come into Bank’s possession or control; this power being coupled with an
interest is irrevocable so long as any of the Indebtedness (or Commitment
therefor) remains outstanding. Such endorsement by Bank under power of attorney
shall, for all purposes, be deemed to have been made by Borrowers (prior to any
subsequent endorsement by Bank) in negotiation of the item.

 

-12-



--------------------------------------------------------------------------------

(c) Payment items received into the Collections Account shall be applied by Bank
on account of the Revolver Loans the day after deposited by Borrowers, subject
to chargebacks for uncollected payment items. No payment item received by Bank
shall constitute payment to Bank until such item is actually collected by Bank
and credited to the Collections Account; provided, however, Bank shall have the
right to charge back to the Collections Account (or any other account of any
Borrower maintained at Bank) any item which is returned for inability to
collect, plus accrued interest during the period of Bank’s provisional credit
for such item prior to receiving notice of dishonor.

 

2.4. Manner of Borrowing and Funding Revolver Loans.

 

(a) Bank, in its discretion, may require from Borrowers a signed written request
for a Revolver Loan in the form of Annex B attached hereto (a “Notice of
Borrowing”), which request shall be irrevocable and shall be delivered to Bank
no later than 12:00 noon (local time in Atlanta, Georgia) on the date of the
requested Revolver Loan, and shall specify the date (which shall be a Business
Day), the amount of the proposed Revolver Loan and whether the proposed Revolver
Loan will be a Prime Rate Loan or a LIBOR Loan (and to the extent not specified,
it shall be deemed to be a request for a LIBOR Loan) and provide such other
information as Bank may require. Bank’s acceptance of such a request shall be
indicated by its making the Revolver Loan requested. Such a Revolver Loan shall
be made available to Borrowers in immediately available funds at Bank’s address
referred to in Section 10.4. The Revolver Loans made by Bank on the Closing Date
shall each be in excess of $250,000. Borrowers may not request any LIBOR Loans
if a Default or Event of Default exists.

 

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any amount required to be paid with respect to any of the Indebtedness (whether
as principal, accrued interest, fees or other charges owed to Bank or any
Affiliate of Bank) shall be deemed irrevocably to be a request (without the
requirement for the submission of a Notice of Borrowing) for Revolver Loans on
the due date of, and in an aggregate amount required to pay, such Indebtedness,
and Bank may disburse the proceeds of such Revolver Loans by way of direct
payment of the relevant Indebtedness and such Revolver Loans shall bear interest
as LIBOR Loans. Bank shall have no obligation to Borrowers to honor any deemed
request for a Revolver Loan after the Termination Date or when the principal
amount of such Revolver Loan, when added to the aggregate outstanding principal
amount of all Revolver Loans and the aggregate face amount of all outstanding
letters of credit issued by Bank on behalf of Borrowers, would exceed the lesser
of the Revolver Commitment and the Borrowing Base at such time or when any
condition precedent in Section 3.2 hereof is not satisfied, but may do so in its
discretion and without regard to the existence of, and without being deemed to
have waived, any Default or Event of Default.

 

(c) If any Borrower elects to establish a Disbursement Account with Bank or any
Affiliate of Bank, then the presentation for payment of any check or other item
of payment drawn on the Disbursement Account at a time when there are
insufficient funds in such account to cover such item shall be deemed
irrevocably to be a request (without any requirement for the submission of a
Notice of Borrowing) for Revolver Loans on the date of such presentation in an
amount equal to the aggregate amount of the items presented for payment, and
Bank may disburse the proceeds of such Revolver Loans to the Disbursement
Account and such Revolver Loans shall bear interest as LIBOR Loans. Bank shall
not have any obligation to honor any deemed request for a Revolver Loan after
the Termination Date or when the principal amount of such Revolver Loan, when
added to the aggregate outstanding principal amount of all Revolver Loans and
the aggregate face amount of all outstanding letters of credit issued by Bank on
behalf of Borrowers, would exceed the lesser of the Revolver Commitment and the
Borrowing Base at such time or when any condition precedent in Section 3.2
hereof is not satisfied, but may do so in its discretion and without regard to
the existence of, and without being deemed to have waived, any Default or Event
of Default.

 

(d) Notwithstanding the foregoing, Bank may, in its sole and absolute
discretion, make or permit to remain outstanding Revolver Loans in excess of the
Borrowing Base, and all such amounts shall (i) be part of the Indebtedness
evidenced by the Revolver Note, (ii) bear interest as provided herein, (iii) be
payable upon demand by Bank, and (iv) be entitled to all rights and security as
provided under the Loan Documents.

 

-13-



--------------------------------------------------------------------------------

2.5. Repayment of Revolver Loans.

 

(a) Repayment of Principal. The outstanding principal amount of the Revolver
Loans shall be repaid immediately upon (i) each receipt by Bank or Borrowers of
any proceeds of any Collateral consisting of Accounts or Inventory, to the
extent of such proceeds, and (ii) the Termination Date. Unless otherwise
specified by Borrowers, all principal repayments of Revolver Loans shall be
applied by Bank first to outstanding Prime Rate Loans and then to any
outstanding LIBOR Loans.

 

(b) Payment of Interest. Interest accrued on the Revolver Loans shall be due and
payable on (i) the first calendar day of each month (for the immediately
preceding month), computed through the last calendar day of the preceding month,
with respect to any Revolver Loan (whether a Prime Rate Loan or LIBOR Loan), and
(ii) the Termination Date.

 

2.6. Payment of Other Indebtedness. The balance of the Indebtedness requiring
the payment of money shall be repaid by Borrowers to Bank as and when provided
in the relevant Loan Documents, or, if no date of payment is otherwise specified
in the Loan Documents, on demand; provided, that if any Indebtedness is
evidenced by agreements other than the Loan Documents, then the terms of such
other agreements shall govern the payment of such Indebtedness.

 

2.7. Additional Payment Provisions.

 

(a) Bank may debit the Disbursement Account, the Collections Account or any
other account maintained by Borrowers at Bank and/or make Revolver Loans to
Borrowers (whether or not in excess of the lesser of the Revolver Commitment and
the Borrowing Base) and apply such amounts to the payment of interest, fees,
expenses and other amounts to which Bank may be entitled from time to time and
Bank is hereby irrevocably authorized to do so without the consent of Borrowers.

 

(b) Borrowers shall make each payment of principal of and interest on the Loans
and fees hereunder not later than 12:00 noon (local time in Atlanta, Georgia) on
the date when due, without set off, counterclaim or other deduction, in
immediately available funds to Bank at its address referred to in Section 10.4.
Whenever any payment of principal of, or interest on, the Loans or of fees shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

 

(c) Any prepayment shall not affect Borrowers’ obligation to continue making
payments under any swap agreement (as defined in 11 U.S.C. § 101), which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such swap agreement.

 

2.8. Default Rate. Any payments due hereunder or under any of the other Loan
Documents that are not made as and when due shall bear interest from the date
due until paid at the Default Rate.

 

2.9. Calculation of Interest and Fees. All fees and other charges provided for
in this Agreement that are calculated as a per annum percentage of any amount
and all interest shall be calculated daily and shall be computed on the actual
number of days elapsed over a year of 360 days.

 

2.10. Letters of Credit.

 

(a) At its discretion Bank may from time to time issue, extend or renew letters
of credit for the account of Borrowers or their Subsidiaries; provided, that,
the aggregate face amount of letters of credit issued by Bank which are
outstanding at any one time shall not exceed $1,000,000. The availability of
Revolver Loans under the Revolver Commitment shall be reduced by outstanding
obligations of Bank under any letters of credit. All payments made by Bank under
any such letters of credit (whether or not a Borrower is the account party or
drawer) and all fees, commissions, discounts and other amounts owed or to be
owed to Bank in connection therewith, shall be deemed to be Revolver Loans under
the Revolver Note, shall be secured by the Collateral, and shall be repaid on
demand. Borrowers shall complete and sign such applications and supplemental
agreements and provide such other documentation as Bank may require. The form
and substance of all letters of credit, including expiration dates, shall be
subject to Bank’s approval. Bank may charge its standard fee or commission for
issuance,

 

-14-



--------------------------------------------------------------------------------

renewal or extension of a letter of credit. Each Borrower unconditionally
guarantees all obligations of any Subsidiary with respect to letters of credit
issued by Bank for the account of such Subsidiary. Upon a Default, Borrowers
shall, on demand, deliver to Bank good funds equal to 105% of Bank’s maximum
liability under all outstanding letters of credit, to be held as cash Collateral
for Borrowers’ reimbursement obligations and other Indebtedness. Each letter of
credit issued by Bank on the Closing Date shall be for an amount in Dollars that
is greater than $250,000.

 

(b) Any letter of credit issued hereunder shall be governed, as applicable, by
the Uniform Customs and Practice for Documentary Credits of the International
Chamber of Commerce (“ICC”), Publication No. 500 or any subsequent revision or
restatement thereof adopted by the ICC and in use by Bank or the International
Standby Practices, ICC Publication No. 590 or any subsequent revision or
restatement thereof adopted by the ICC and in use by Bank, except to the extent
that the terms of such publication would limit or diminish rights granted to
Bank hereunder or in any other Loan Document.

 

2.11. Interest and Fees.

 

(a) Borrowers jointly and severally agree to pay interest in respect of all
unpaid principal amounts of the Loans from the respective dates such principal
amounts are advanced until paid (whether at stated maturity, on acceleration or
otherwise) at a rate per annum equal to the applicable rate indicated below:

 

(i) for Loans made or outstanding as Prime Rate Loans, the Applicable Margin in
effect from time to time for such Prime Rate Loans plus the Prime Rate in effect
from time to time; or

 

(ii) for Loans made or outstanding as LIBOR Loans, the Applicable Margin in
effect from time to time for such LIBOR Loans plus the LIBOR Rate in effect from
time to time.

 

The Prime Rate on the date hereof is 4% per annum and, therefore, the rate of
interest in effect hereunder on the date hereof, expressed in simple interest
terms, is 4% per annum with respect to any Revolver Loan that constitutes a
Prime Rate Loan.

 

(c) Borrowers jointly and severally shall pay to Bank a commitment fee for each
day at a rate per annum equal to the product of (i) 0.125% multiplied by (ii)
the difference between (A) the Revolver Commitment and (B) the aggregate
outstanding amount of Revolver Loans on such day, payable monthly on the first
day of each calendar month with respect to the immediately preceding calendar
month.

 

(d) Borrowers jointly and severally shall pay to Bank, at such times as Bank
shall require, Bank’s standard fees in connections with standby and documentary
letters of credit, as in effect from time to time, and with respect to standby
and documentary letters of credit, at the time of issuance of each standby and
documentary letter of credit, a fee equal to 0.75% per annum on the face amount
of the standby or documentary letter of credit for the period of time the
standby or documentary letter of credit will be outstanding.

 

2.12. Statement of Account. If Bank provides Borrowers with a statement of
account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrowers, unless objected to
with specificity by Borrowers in writing within forty-five (45) days after
receipt.

 

2.13. Termination. Upon at least thirty (30) days’ prior written notice to Bank,
Borrowers may, at their option, terminate this Agreement and the Commitments;
provided, however, no such termination by Borrowers shall be effective until the
full, final and indefeasible payment of the Indebtedness in cash or immediately
available funds which, in the case of any Indebtedness consisting of contingent
obligations under letters of credit issued by Bank for the account of Borrowers,
shall not be deemed to have occurred unless and until Bank has received either
cash or a direct pay letter of credit naming Bank as beneficiary and in form and
substance, and from an issuing bank, acceptable to Bank, in an amount not less
than 105% of the aggregate amount of all such contingent obligations. Any notice
of termination given by Borrowers shall be irrevocable unless Bank otherwise
agrees in

 

-15-



--------------------------------------------------------------------------------

writing. Borrowers may elect to terminate the Commitments in their entirety
only. No section of this Agreement or type of Loan available hereunder may be
terminated by Borrowers singly. Bank may terminate this Agreement and the
Commitments at any time, without notice, upon or after the occurrence of a
Default or Event of Default.

 

2.14. All Loans to Constitute One Obligation. The Loans shall constitute one
general obligation of Borrowers and (unless otherwise expressly provided in any
Loan Document) shall be secured by Bank’s Lien upon all of the Collateral.

 

2.15. Termination. Nature and Extent of Each Borrower’s Liability.

 

2.15.1. Joint and Several Liability. Each Borrower shall be liable for, on a
joint and several basis, and hereby guarantees the timely payment by Borrowers
of, all of the Loans and other Indebtedness, regardless of which Borrower
actually may have received the proceeds of any Loans or other extensions of
credit hereunder or the amount of such Loans received or the manner in which
Bank accounts for such Loans or other extensions of credit on its books and
records, it being acknowledged and agreed that Loans to any Borrower inure to
the mutual benefit of all Borrowers and that Bank is relying on the joint and
several liability of Borrowers in extending the Loans and other financial
accommodations hereunder. Each Borrower hereby unconditionally and irrevocably
agrees that upon default in the payment when due (whether at stated maturity, by
acceleration or otherwise) of any principal of, or interest owed on, any of the
Loans or other Indebtedness, such Borrower shall forthwith pay the same, without
notice or demand.

 

2.15.2. Unconditional Nature of Liability. Each Borrower’s joint and several
liability hereunder with respect to, and guaranty of, the Loans and other
Indebtedness shall, to the fullest extent permitted by applicable law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Indebtedness or of any promissory note or other
document evidencing all or any part of the Indebtedness, (ii) the absence of any
attempt to collect any of the Indebtedness from any other obligor or any
Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Bank with respect to any of the Indebtedness or any
Instrument or agreement evidencing or securing the payment of any of the
Indebtedness, or any other agreement now or hereafter executed by any other
Borrower and delivered to Bank, (iv) the failure by Bank to take any steps to
perfect or maintain the perfected status of its security interest in or Lien
upon, or to preserve its rights to, any of the Collateral or other security for
the payment or performance of any of the Indebtedness, or Bank’s release of any
Collateral or of its Liens upon any Collateral, (v) Bank’s election, in any
proceeding instituted under the Bankruptcy Code, for the application of Section
1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a security
interest by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code, (vii) the release or compromise, in whole or in part, of the
liability of any Borrower, any Guarantor or any other obligor for the payment of
any of the Indebtedness, (viii) any amendment or modification of any of the Loan
Documents or waiver of any Default or Event of Default thereunder, (ix) any
increase in the amount of the Indebtedness beyond any limits imposed herein or
in the amount of any interest, fees or other charges payable in connection
therewith, or any decrease in the same, (x) the disallowance of all or any
portion of Bank’s claims for the repayment of any of the Indebtedness under
Section 502 of the Bankruptcy Code, or (xi) any other circumstance that might
constitute a legal or equitable discharge or defense of any Borrower, any
Guarantor or any other obligor. At any time an Event of Default exists, Bank may
proceed directly and at once, without notice to any Borrower, any Guarantor or
any other obligor, against any Borrower, any Guarantor or any other obligor to
collect and recover all or any part of the Indebtedness, without first
proceeding against any other Borrower, Guarantor or other obligor or against any
Collateral or other security for the payment or performance of any of the
Indebtedness, and each Borrower waives any provision that might otherwise
require any Bank under applicable law to pursue or exhaust its remedies against
any Collateral or any Borrower, any Guarantor or any other obligor before
pursuing such Borrower, such Guarantor or such other obligor. Each Borrower
consents and agrees that Bank shall be under no obligation to marshal any assets
in favor of any Borrower, any Guarantor or any other obligor or against or in
payment of any or all of the Indebtedness.

 

2.15.3. No Reduction in Liability for Indebtedness. No payment or payments made
by a Borrower, Guarantor or other obligor or received or collected by Bank from
a Borrower or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Indebtedness shall be deemed to modify,
reduce, release or otherwise affect the liability of any Borrower under this
Agreement, each of which shall remain jointly and severally liable for the
payment and performance of all Loans and other Indebtedness until the
Indebtedness is paid in full and the Commitments are terminated.

 

-16-



--------------------------------------------------------------------------------

2.15.4. Contribution. Each Borrower is unconditionally obligated to repay the
Indebtedness as a joint and several obligor under this Agreement. If, as of any
date, the aggregate amount of payments made by a Borrower on account of the
Indebtedness and proceeds of such Borrower’s Collateral that are applied to the
Indebtedness exceeds the aggregate amount of Loan proceeds actually used by such
Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then each other Borrower (each such Borrower being
referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to (A)
the product derived by multiplying the sum of each Accommodation Payment of each
Borrower by the Allocable Percentage of the Borrower from whom contribution is
sought less (B) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower’s
recovery of contribution hereunder from each other Borrower shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of Borrowers. As used herein, the
term “Allocable Percentage” shall mean, on any date of determinations thereof, a
fraction the denominator of which shall be equal to the number of Borrowers who
are parties to this Agreement on such date and the numerator of which shall be
1; provided, however, that such percentages shall be modified in the event that
contribution from a Borrower is not possible by reason of insolvency, bankruptcy
or otherwise by reducing such Borrower’s Allocable Percentage equitably and by
adjusting the Allocable Percentage of each other Borrower proportionately so
that the Allocable Percentages of Borrowers at all times equals 100%.

 

2.15.5. Subordination. Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
from or against any Borrower, any Guarantor or any other obligor, and any
successor or assign of any other Borrower, any Guarantor or other obligor,
including any trustee, receiver or debtor-in-possession, howsoever arising, due
or owing or whether heretofore, now or hereafter existing, to the payment in
full of all of the Indebtedness.

 

  3. Conditions Precedent to Extensions of Credit.

 

3.1. Conditions Precedent to Initial Loans. In addition to any other requirement
set forth in this Agreement, Bank shall not be required to fund any Loan or make
any other extension of credit hereunder unless and until the following
conditions shall have been satisfied, in the sole opinion of Bank and its
counsel:

 

(a) Loan Documents. Each Borrower and each other party to any Loan Document, as
applicable, shall have executed and delivered this Agreement, the Notes, and
other required Loan Documents, all in form and substance satisfactory to Bank.

 

(b) Supporting Documents. Each Borrower shall cause to be delivered to Bank the
following documents:

 

(i) A copy of the governing instruments of each Borrower and good standing
certificates of each Borrower, certified by the appropriate official of their
respective states of incorporation and each state in which such Borrower or is
qualified to do business;

 

(ii) Incumbency certificate and certified resolutions of the board of directors
(or other appropriate governing body) of each Borrower executing any Loan
Documents, signed by the Secretary or another authorized officer of each
Borrower or such other Person, authorizing the execution, delivery and
performance of the Loan Documents;

 

(iii) The legal opinion of Borrowers’ and any Guarantor’s legal counsel
addressed to Bank regarding such matters as Bank and its counsel may request;

 

-17-



--------------------------------------------------------------------------------

(iv) A satisfactory Borrowing Base Certificate duly completed by Borrowers,
together with all supporting statements, schedules and reconciliations as
required by Bank;

 

(v) UCC-11 searches and other Lien searches showing no existing security
interests in or Liens on the Collateral other than Permitted Liens; and

 

(vi) Any lien waivers requested by Bank pursuant to Section 5.13(c) hereof.

 

(c) Insurance. Borrowers shall have delivered to Bank satisfactory evidence of
insurance meeting the requirements of Section 5.3.

 

(d) Perfection of Liens. UCC-1 financing statements and, if applicable,
certificates of title covering the Collateral shall duly have been recorded or
filed in the manner and places required by law to establish, preserve, protect
and perfect the interests and rights created or intended to be created by the
Security Agreement; and all taxes, fees and other charges in connection with the
execution, delivery and filing of the Security Agreement and the financing
statements shall duly have been paid.

 

(e) Subordinations. Bank shall have received subordinations satisfactory to it
from (i) all lessors that might have landlord’s Liens on any Collateral and (ii)
all Guarantors and Affiliates as required by Section 5.9.

 

(f) Additional Documents. Borrowers shall have delivered to Bank all additional
opinions, documents, certificates and other assurances that Bank or its counsel
may require.

 

(g) Payment of Fees. Borrowers shall have paid all fees, costs and expenses
which are required by the Loan Documents to be paid on or prior to the Closing
Date.

 

3.2. Conditions Precedent to Each Loan or Letter of Credit. In addition to any
other requirement set forth in this Agreement, Bank shall not be required to
fund any Loan or make any other extension of credit hereunder unless and until
the following conditions shall have been satisfied, in the sole opinion of Bank
and its counsel, and each request or deemed request by Borrowers for any Loan or
other extension of credit shall be deemed to be a representation that all such
conditions have been satisfied:

 

(a) No Default. No Default shall have occurred and be continuing or could occur
upon the making of the Revolver Loan in question and, if Borrowers are required
to deliver a written Notice of Borrowing, Borrowers shall have delivered to Bank
an officer’s certificate to such effect, which may be incorporated in the Notice
of Borrowing.

 

(b) Correctness of Representations. All representations and warranties made by
any Borrower and any Guarantor herein or otherwise in writing in connection
herewith shall be true and correct in all material respects with the same effect
as though the representations and warranties had been made on and as of the date
of the proposed Revolver Loan, and, if Borrowers are required to deliver a
written Notice of Borrowing, Borrowers shall have delivered to Bank an officer’s
certificate to such effect, which may be incorporated in the Notice of
Borrowing.

 

(c) No Adverse Change. There shall have been no change which could have a
Material Adverse Effect on any Borrower, any Subsidiary or any Guarantor since
the date of the most recent financial statements of such Person delivered to
Bank from time to time.

 

(d) Limitations Not Exceeded. No proposed Revolver Loan or letter of credit will
cause the aggregate outstanding principal balance of Revolver Loans and the
aggregate face amount of all outstanding letters of credit to exceed the lesser
of the Revolver Commitment and the Borrowing Base.

 

-18-



--------------------------------------------------------------------------------

(e) No Termination. Bank shall (i) have timely received all financial
information from all Guarantors as required under the Loan Documents, and (ii)
not have received notice from any Guarantor or any surety terminating or
repudiating such Person’s guaranty of the Indebtedness incurred by Borrowers.

 

(f) Further Assurances. Borrowers shall have delivered such further
documentation or assurances as Bank may reasonably require.

 

4. Representations and Warranties. In order to induce Bank to enter into this
Agreement and to make the Loans and other extensions of credit provided for
herein, each Borrower makes the following representations and warranties, all of
which shall survive the execution and delivery of the Loan Documents. Unless
otherwise specified, such representations and warranties shall be deemed made as
of the date hereof and as of the date of any Loan or other extension of credit
by Bank to Borrowers:

 

4.1. Valid Existence and Power. Each Borrower and each Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and is duly qualified or licensed to
transact business in all places where the failure to be so qualified would have
a Material Adverse Effect on it. Each Borrower and each other Person which is a
party to any Loan Document (other than Bank) has the power to make and perform
the Loan Documents executed by it and all such instruments will constitute the
legal, valid and binding obligations of such Person, enforceable in accordance
with their respective terms, subject only to bankruptcy and similar laws
affecting creditors’ rights generally. Each Borrower is organized under the laws
of the State of Delaware and has not changed the jurisdiction of its
organization within the five years preceding the date hereof except as
previously reported to Bank.

 

4.2. Authority. The execution, delivery and performance of each Loan Document by
each Borrower and each other Person (other than Bank) executing any Loan
Document have been duly authorized by all necessary action of such Person, and
do not and will not violate any provision of law or regulation, or any writ,
order or decree of any court or governmental or regulatory authority or agency
or any provision of the governing instruments of such Person, and do not and
will not, with the passage of time or the giving of notice, result in a breach
of, or constitute a default or require any consent under, or result in the
creation of any Lien upon any property or assets of such Person pursuant to, any
law, regulation, instrument or agreement to which any such Person is a party or
by which any such Person or its respective properties may be subject, bound or
affected.

 

4.3. Financial Condition. Other than as disclosed or reserved for in financial
statements delivered on or prior to the date hereof to Bank, no Borrower nor any
Subsidiary nor (to the knowledge of any Borrower) any Guarantor has any direct
or contingent obligations or liabilities (including any guarantees or leases) or
any material unrealized or anticipated losses from any commitments of such
Person except with respect to (i) the Underfunded Pension Plans and (ii) as
described on Exhibit 4.3 (if any). All such financial statements have been
prepared in accordance with GAAP and fairly present the financial condition of
Borrowers, Subsidiaries or Guarantors, as the case may be, as of the date
thereof. No Borrower is aware of any material adverse fact concerning the
conditions or future prospects of any Borrower or any Subsidiary or any
Guarantor which has not been fully disclosed to Bank, including any adverse
change in the operations or financial condition of such Person since the date of
the most recent financial statements delivered to Bank. Each Borrower is
Solvent, and after consummation of the transactions set forth in this Agreement
and the other Loan Documents, each Borrower will be Solvent.

 

4.4. Litigation. Except as disclosed on Exhibit 4.4 (if any), there are no suits
or proceedings pending, or to the knowledge of any Borrower threatened in
writing, before any court or by or before any governmental or regulatory
authority, commission, bureau or agency or public regulatory body against or
affecting any Borrower, any Subsidiary or (to any Borrower’s knowledge) any
Guarantor, or their assets, which if adversely determined would have a Material
Adverse Effect on the financial condition or business of such Borrower, such
Subsidiary or such Guarantor.

 

4.5. Agreements, Etc. No Borrower nor any Subsidiary is a party to any agreement
or instrument or subject to any court order, governmental decree or any charter
or other corporate restriction, adversely affecting its business, assets,
operations or condition (financial or otherwise), nor is any such Person in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party, or any law, regulation, decree, order or the like.

 

-19-



--------------------------------------------------------------------------------

4.6. Authorizations. All authorizations, consents, approvals and licenses
required under applicable law or regulation for the ownership or operation of
the property owned or operated by any Borrower or any Subsidiary or for the
conduct of any business in which it is engaged have been duly issued and are in
full force and effect, and it is not in default, nor has any event occurred
which with the passage of time or the giving of notice, or both, would
constitute a default, under any of the terms or provisions of any part thereof,
or under any order, decree, ruling, regulation, closing agreement or other
decision or instrument of any governmental commission, bureau or other
administrative agency or public regulatory body having jurisdiction over such
Person, which default would have a Material Adverse Effect on such Person.
Except as noted herein, no approval, consent or authorization of, or filing or
registration with, any governmental commission, bureau or other regulatory
authority or agency is required with respect to the execution, delivery or
performance of any Loan Document.

 

4.7. Title. Each Borrower and each Subsidiary has good title to all of the
assets shown in its financial statements free and clear of all Liens, except
Permitted Liens. Each Borrower has full ownership rights in all of its
Collateral.

 

4.8. Collateral. The security interests granted to Bank herein and pursuant to
any other Security Agreement (a) constitute and, as to subsequently acquired
property included in the Collateral covered by the Security Agreement, will
constitute, security interests under the Code entitled to all of the rights,
benefits and priorities (subject only to Permitted Liens) provided by the Code
and (b) are, and as to such subsequently acquired Collateral will be, fully
perfected, superior and prior to the rights of all third persons, now existing
or hereafter arising, subject only to Permitted Liens. All of the Collateral is
intended for use solely in Borrowers’ business.

 

4.9. Jurisdiction of Organization; Location. The jurisdictions in which
Borrowers are organized, existing and in good standing, the chief executive
office of each Borrower where such Borrower’s business records are located, all
of Borrowers’ other places of business and any other places where any Collateral
is kept, are all correctly and completely indicated on Exhibit 4.9. The
Collateral is located and shall at all times be kept and maintained only at
Borrowers’ location or locations as described on Exhibit 4.9 herein, with the
exception of Inventory which has been sold in the ordinary course of business.
No such Collateral is attached or affixed to any real property so as to be
classified as a fixture unless Bank has otherwise agreed in writing. No Borrower
has changed its legal status or the jurisdiction in which it is organized or
moved its chief executive office within the five (5) years preceding the date
hereof.

 

4.10. Taxes. Each Borrower and each Subsidiary have filed all federal and state
income and other tax returns which are required to be filed, and except to the
extent being Properly Contested or in an amount of less than $10,000 in the
aggregate, have paid all taxes as shown on said returns and all taxes, including
withholding, FICA and ad valorem taxes, shown on all assessments received by it
to the extent that such taxes have become due. No Borrower nor any Subsidiary is
subject to any federal, state or local tax Liens nor has such Person received
any notice of deficiency or other official notice to pay any taxes. Each
Borrower and each Subsidiary have paid all sales and excise taxes payable by it.

 

4.11. Labor Law Matters. No goods or services have been or will be produced by
any Borrower or any Subsidiary in violation of any applicable labor laws or
regulations or any collective bargaining agreement or other labor agreements or
in violation of any minimum wage, wage-and-hour or other similar laws or
regulations, except where such violations would not have a Material Adverse
Effect.

 

4.12. Accounts. Each Account, Instrument, Chattel Paper and other writing
constituting any portion of the Collateral (a) is genuine and enforceable in
accordance with its terms; (b) is not subject to any deduction or discount
(other than as stated in the invoice and disclosed to Bank in writing), defense,
set off, claim or counterclaim of a material nature against any Borrower except
as to which such Borrower has notified Bank in writing; (c) is not subject to
any other circumstances that would impair the validity, enforceability or amount
of such Collateral except as to which such Borrower has notified Bank in
writing; (d) arises from a bona fide sale of goods or delivery of services in
the ordinary course and in accordance with the terms and conditions of any
applicable purchase order, contract or agreement; (e) is free of all Liens other
than Permitted Liens; and (f) is for a liquidated

 

-20-



--------------------------------------------------------------------------------

amount maturing as stated in the invoice therefor. Each Account included in any
Borrowing Base Certificate, report or other document as an Eligible Account
meets all the requirements of an Eligible Account set forth herein.

 

4.13. Judgment Liens. Except as set forth on Exhibit 4.13 hereof, no Borrower
nor any Subsidiary, nor any of their assets, are subject to any unpaid judgments
(whether or not stayed) or any judgment liens in any jurisdiction.

 

4.14. Subsidiaries. If any Borrower has any Subsidiaries, they are listed on
Exhibit 4.14.

 

4.15. Environmental. Except (i) for minimal amounts of Regulated Materials used
by a Borrower in the ordinary course of business, and (ii) as disclosed on
Exhibit 4.15, no Borrower, nor to any Borrower’s knowledge any other previous
owner or operator of any real property currently owned or operated by any
Borrower, has generated, stored or disposed of any Regulated Material on any
portion of such property, or transferred any Regulated Material from such
property to any other location in violation of any applicable Environmental
Laws. Except as disclosed on Exhibit 4.15, no Regulated Material has been
generated, stored or disposed of on any portion of the real property currently
owned or operated by any Borrower by any other Person, or is now located on such
property. Except as disclosed on Exhibit 4.15, each Borrower is in full
compliance with all applicable Environmental Laws and no Borrower has been
notified of any action, suit, proceeding or investigation which calls into
question compliance by any Borrower with any Environmental Laws or which seeks
to suspend, revoke or terminate any license, permit or approval necessary for
the generation, handling, storage, treatment or disposal of any Regulated
Material.

 

4.16. ERISA. Except as disclosed on Exhibit 4.16, no Borrower nor any Subsidiary
has any pension, profit-sharing or other benefit plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Each Borrower has
furnished to Bank true and complete copies of the latest annual report required
to be filed pursuant to Section 104 of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), with respect to each employee benefit plan or
other plan maintained for employees of Borrower or any Subsidiary and covered by
Title IV of ERISA (a “Plan”), and no Termination Event (as hereinafter defined)
with respect to any Plan has occurred and is continuing. For the purposes of
this Agreement, a “Termination Event” means a “reportable event” as defined in
Section 4043(b) of ERISA, or the filing of a notice of intent to terminate under
Section 4041 of ERISA. Except as disclosed on Exhibit 4.16, no Borrower nor any
Subsidiary has any unfunded liability with respect to any such Plan.

 

4.17. Investment Company Act. No Borrower nor any Subsidiary is an “investment
company” as defined in the Investment Company Act of 1940, as amended.

 

4.18. Names. Each Borrower currently conducts all business only under its legal
name as set forth above in the introductory section of this Agreement. Except as
disclosed on Exhibit 4.18, during the preceding five (5) years no Borrower has
(i) been known as or used any other corporate, fictitious or trade name, (ii)
been the surviving entity of a merger or consolidation or (iii) acquired all or
substantially all of the assets of any Person.

 

4.19. Insider. No Borrower is, and no Person having “control” (as that term is
defined in 12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant thereto)
of a Borrower is, an “executive officer,” “director,” or “principal shareholder”
(as those terms are defined in 12 U.S.C. § 375(b) or in regulations promulgated
pursuant thereto) of Bank, of a bank holding company of which Bank is a
subsidiary, or of any subsidiary of a bank holding company of which Bank is a
subsidiary.

 

4.20. Compliance with Covenants; No Default. Each Borrower is, and upon funding
of the initial Loans on the Closing Date will be, in compliance with all of the
covenants hereof. No Default has occurred, and the execution, delivery and
performance of the Loan Documents and the funding of the initial Loans on the
Closing Date will not cause a Default.

 

4.21. Full Disclosure. There is no material fact which is known or which should
be known by any senior officer of any Borrower which could have a Material
Adverse Effect. No Loan Document, nor any

 

-21-



--------------------------------------------------------------------------------

agreement, document, certificate or statement delivered by any Borrower to Bank,
contains any untrue statement of a material fact or omits to state any material
fact which is known or which should be known by any Borrower necessary to keep
the other statements from being misleading.

 

4.22. Reserved.

 

4.23. Corporate Structure. As of the date hereof, Exhibit 4.23 hereto sets forth
(i) the correct name of each Subsidiary, its jurisdiction of organization and
the percentage of its equity interests having voting powers owned by each
Person, (ii) the name of each Borrowers’ corporate or joint venture Affiliates
and the nature of the affiliation, (iii) the number, nature and record holder of
all outstanding equity interests of each Borrower and each of its Subsidiaries
and (iv) the number of authorized and issued equity interests (and treasury
shares) of Borrower and each Subsidiary. Each Borrower has good title to all of
the shares it purports to own of the equity interests of each of its
Subsidiaries, free and clear in each case of any Lien other than Permitted
Liens. All such equity interests have been duly issued and are fully paid and
non-assessable. Since the date of the last audited financial statements of
Borrowers delivered to Bank, except as permitted by Section 6.3, no Borrower has
made, or obligated itself to make, any dividends (other than stock dividends) or
other distribution on or with respect to, or any purchase, redemption,
retirement or other acquisition of, any equity interests of any Borrower. There
are no outstanding options to purchase, or any rights or warrants to subscribe
for, or any commitments or agreements to issue or sell, or any equity interests
or obligations convertible into, or any powers of attorney relating to, equity
interests of any Borrower or any of its Subsidiaries except stock options or
grants provided by Borrowers to their officers, directors and employees from
time to time in the ordinary course of business. Except as set forth on Exhibit
4.23 hereto, there are no outstanding agreements or instruments binding upon the
holders of any Borrower’s equity interests relating to the ownership of its
equity interests.

 

5. Affirmative Covenants of Borrower. Each Borrower covenants and agrees that
from the date hereof and until payment in full of the Indebtedness and the
formal termination of this Agreement, each Borrower and each Subsidiary:

 

5.1. Use of Revolver Loan Proceeds. Shall use the proceeds of Revolver Loans
solely for one of the following purposes: (i) to pay any of the Indebtedness,
and (ii) to make expenditures for other lawful corporate purposes of Borrowers
to the extent such expenditures are not prohibited by this Agreement or
applicable law, and upon demand by Bank, shall furnish Bank all evidence that it
may reasonably require with respect to such uses.

 

5.2. Maintenance of Business and Properties. Shall at all times maintain,
preserve and protect all Collateral and all the remainder of its material
property used or useful in the conduct of its business, and keep the same in
good repair, working order and condition (ordinary wear and tear excepted), and
from time to time make, or cause to be made, all material needful and proper
repairs, renewals, replacements, betterments and improvements thereto so that
the business carried on in connection therewith may be conducted properly and in
accordance with standards generally accepted in businesses of a similar type and
size at all times, and maintain and keep in full force and effect all licenses
and permits necessary to the proper conduct of its business.

 

5.3. Insurance. Shall maintain such liability insurance, workers’ compensation
insurance, business interruption insurance and casualty insurance as may be
required by law, customary and usual for prudent businesses in its industry or
as may be reasonably required by Bank and shall insure and keep insured all
Collateral and other properties in good and responsible insurance companies
reasonably satisfactory to Bank. All hazard insurance covering Collateral shall
be in amounts and shall contain co-insurance and deductible provisions
reasonably acceptable to Bank, shall name and directly insure Bank as secured
party, additional insured and lender’s loss payee, and shall not be terminable
except upon thirty (30) days’ written notice to Bank. Borrowers shall furnish to
Bank copies of all such policies.

 

5.4. Notice of Default. Shall provide to Bank immediate notice of (a) the
occurrence of a Default and what action (if any) Borrowers are taking to correct
the same, (b) any material litigation or material adverse changes in existing
litigation or any judgment against it or its assets, (c) any material damage or
loss to property, (d) any notice from taxing authorities as to claimed
deficiencies or any tax lien or any notice relating to alleged ERISA violations,
(e) any Reportable Event, as defined in ERISA, (f) any rejection, return,
offset, dispute,

 

-22-



--------------------------------------------------------------------------------

loss or other circumstance having a Material Adverse Effect on any Collateral,
(g) the cancellation or termination of, or any default under, any material
agreement to which any Borrower is a party or by which any of its properties are
bound, or any acceleration of the maturity of any Debt of any Borrower; and (h)
any loss or threatened loss of material licenses or permits.

 

5.5. Inspections; Field Examinations; Appraisals. Shall permit inspections of
the Collateral and the records pertaining thereto and verification of the
Accounts by Bank or its agents or designees, during normal business hours and,
so long as no Event of Default exists, following prior notice to Borrowers, and
in such manner as may be reasonably required by Bank and shall further permit
such inspections, reviews and field examinations of its other records and its
properties (with such reasonable frequency and at such reasonable times as Bank
may desire) by Bank or its agents or designees as Bank may deem necessary or
desirable from time to time, but in no event fewer than two field examinations
in any Loan Year. Additionally, if during any sixty (60) day period, the average
amount of outstanding Revolver Loans during such period exceeds 120% of the
average sum of the Accounts Formula Amount and the Inventory Formula Amount
during such period, an appraisal of Borrowers’ Equipment, prepared by an
appraiser satisfactory to Bank and engaged by and on behalf of Bank shall be
required by Bank, and Borrowers shall reimburse Bank for the cost of such
appraisal and any and all expenses in connection therewith. The cost of such
field examinations, reviews, verifications, inspections and appraisals,
including, without limitation, Bank’s per diem fees of $750 per person per day
and reasonable out-of-pocket expenses shall be borne by Borrowers.; provided,
however, that Borrowers shall be obligated to reimburse Bank for no more than
two (2) field examinations per Fiscal Year unless (i) an Event of Default
exists, in which event Borrowers shall reimburse Bank for the costs and expenses
of all field examinations or (ii) Average Availability is less than $5,000,000
for a consecutive 180 day period, in which event Borrowers shall reimburse Bank
for up to four (4) field examinations per Fiscal Year. Nothing contained herein
shall prohibit Bank from conducting field examinations from time to time at its
own expense.

 

5.6. Financial Information. Shall maintain books and records in accordance with
GAAP and shall furnish to Bank the following periodic financial information:

 

(a) Periodic Borrowing Base Information. Not later than fifteen (15) days after
the end of each month (or more frequently if required by Bank), a completed
Borrowing Base Certificate prepared as of the last Business Day of the preceding
month. All Borrowing Base Certificates shall be certified by the chief financial
officer or president of Borrowing Agent to be accurate and complete and in
compliance with the terms of the Loan Documents. Borrowers shall attach the
following to each Borrowing Base Certificate prepared as of the last day of each
month or more frequently at Bank’s request: (i) a report listing all Accounts
and all Eligible Accounts of Borrowers as of such last day (an “Accounts
Receivable Report”) which shall include the amount and age of each Account, the
name and mailing address of each Account Debtor, and such other information as
Bank may require in order to verify the Eligible Accounts, all in reasonable
detail and in form acceptable to Bank, (ii) a report listing all Inventory and
all Eligible Inventory of Borrowers as of such last day, the cost thereof,
specifying raw materials, work-in-process, finished goods and all Inventory
which has not been timely sold by Borrowers in the ordinary course of business,
and such other information as Bank may require relating thereto, all in form
acceptable to Bank (an “Inventory Report”), and (iii) a report reconciling (x)
the Accounts and Inventory of Borrowers as set forth on the Accounts Receivable
Report and the Inventory Report attached to the Borrowing Base Certificate to
(y) the aggregate Accounts and Inventory set forth in the financial statements
delivered to Bank pursuant to Section 5.6(b) (which shall be based upon
Borrowers’ general ledger and verified by a physical Inventory count conducted
no less frequently than annually and periodic cycle counts).

 

(b) Monthly Statements. Within thirty (30) days after the end of each month, a
consolidated and consolidating balance sheet of Borrowers and their Subsidiaries
at the end of that period, a consolidated and consolidating income statement for
that period (and for the portion of the Fiscal Year ending with such period)
and, if that period is the last month in any fiscal quarter of Borrowers, a
consolidated and consolidating statement of cash flows for that period (and for
the portion of the Fiscal Year ending with such period), together with all
supporting schedules, setting forth in comparative form the figures for the same
period of the preceding Fiscal Year, and certified by the chief financial
officer of each Borrower as true and correct and fairly representing the
financial condition of Borrowers and their Subsidiaries and that such statements
are prepared in accordance with GAAP in all material respects, except without
footnotes and subject to normal year-end audit adjustments;

 

-23-



--------------------------------------------------------------------------------

(c) Quarterly Statements. Within forty-five (45) days after the end of each
fiscal quarter, a consolidated and consolidating balance sheet of Borrowers and
their Subsidiaries at the end of that period, a consolidated and consolidating
income statement for that period (and for the portion of the Fiscal Year ending
with such period) and, if that period is the last fiscal quarter in any fiscal
year of Borrowers, a consolidated and consolidating statement of cash flows for
that period (and for the portion of the Fiscal Year ending with such period),
together with all supporting schedules, setting forth in comparative form the
figures for the same period of the preceding Fiscal Year, and certified by the
chief financial officer of each Borrower as true and correct and fairly
representing the financial condition of Borrowers and their Subsidiaries and
that such statements are prepared in accordance with GAAP in all material
respects, except without footnotes and subject to normal year-end audit
adjustments;

 

(d) Annual Statements. Within one hundred twenty (120) days after the end of
each Fiscal Year, a detailed reviewed financial report of Borrower and its
Subsidiaries containing a consolidated balance sheet at the end of that period
and a consolidated income statement and statement of cash flows for that period,
setting forth in comparative form the figures for the preceding Fiscal Year,
together with all supporting schedules and footnotes, and containing a review
opinion of independent certified public accountants acceptable to Bank that the
financial statements were prepared in accordance with GAAP in all material
respects. Any document accompanying the report will also be provided to Bank. In
addition, promptly upon receipt, one copy of each written report submitted to
Borrowers by independent accountants for any other annual, quarterly or special
audit will be provided to Bank;

 

(e) No Default Certificates. Together with each report required by Subsections
(c) and (d), a compliance certificate in the form annexed hereto as Exhibit 5.6
(each a “Compliance Certificate) and a certificate of its president or chief
financial officer that no Default or Event of Default then exists or if a
Default or Event of Default exists, the nature and duration thereof and
Borrowers’ intention with respect thereto, and in addition, shall cause
Borrowers’ independent auditors (if applicable) to submit to Bank, together with
its audit report, a statement that, in the course of such audit, it discovered
no circumstances which it believes would result in a Default or Event of Default
under any of Sections 7.1, 7.2, 7.3, 7.4 or 7.5, or if it discovered any such
circumstances, the nature and duration thereof;

 

(f) Auditor’s Management Letters. Promptly upon receipt thereof, copies of each
report submitted to Borrowers by independent public accountants in connection
with any annual, interim or special audit made by them of the books of Borrowers
including, without limitation, each report submitted to Borrowers concerning
their accounting practices and systems and any final comment letter submitted by
such accountants to management in connection with the annual audit of Borrowers;
provided, however, that, nothing contained herein shall require any Borrower to
request or require the preparation of a management letter by its auditors;

 

(g) Payables Report. If requested by Bank, within fifteen (15) days of the end
of each month (or more frequently if required by Bank), a schedule of all
accounts payable of Borrowers setting forth for each such account the number of
days which have elapsed since the original date of invoice and containing the
name and address of each vendor and such other detail requested by Bank;

 

(h) Other Information. Such other information reasonably requested by Bank from
time to time concerning the business, properties or financial condition of any
Borrower, any Guarantor and any of their respective Subsidiaries; and

 

(i) Projections. Not later than the forty-five (45th) day after the commencement
of each Fiscal Year, deliver Projections to Bank for Borrowers for such Fiscal
Year on a quarter to quarter basis.

 

5.7. Maintenance of Existence and Rights. Shall preserve and maintain its
corporate existence, authorities to transact business, rights and franchises,
trade names, patents, trademarks and permits necessary to the conduct of its
business.

 

5.8. Payment of Taxes, Etc. Shall pay before delinquent all of its debts and
taxes, except to the extent being Properly Contested.

 

-24-



--------------------------------------------------------------------------------

5.9. Subordination. Shall cause all debt and other obligations now or hereafter
owed by a Borrower to any Guarantor or Affiliate to be subordinated in right of
payment and security to the Indebtedness in accordance with subordination
agreements satisfactory in all respects to Bank.

 

5.10. Compliance; Hazardous Materials. Shall strictly comply with all laws,
regulations, ordinances and other legal requirements, specifically including,
without limitation, ERISA, all securities laws and all Environmental Laws. No
Borrower nor any Subsidiary shall engage in the storage, manufacture,
disposition, processing, handling, use or transportation of any Regulated
Materials except (i) for minimal amounts of Regulated Materials used by a
Borrower in the ordinary course of business and (ii) as disclosed on Exhibit
4.15.

 

5.11. Compliance with Assignment Laws. Shall if required by Bank comply with the
Federal Assignment of Claims Act and any other applicable law relating to
assignment of government contracts.

 

5.12. Further Assurances. Shall take such further action and provide to Bank
such further assurances as may be reasonably requested to ensure compliance with
the intent of this Agreement and the other Loan Documents.

 

5.13. Covenants Regarding Collateral. Each Borrower makes the following
covenants with Bank regarding the Collateral for itself and each Subsidiary.
Each Borrower and each Subsidiary:

 

(a) will use the Collateral only in the ordinary course of its business and will
not permit the Collateral to be used in violation of any applicable law or
policy of insurance;

 

(b) as agent for Bank, will defend the Collateral against all claims and demands
of all Persons, except for Permitted Liens;

 

(c) will, at Bank’s request, obtain and deliver to Bank such waivers as Bank may
require waiving the landlord’s, warehouseman’s, mortgagee’s or other
lienholder’s enforcement rights against the Collateral and assuring Bank’s
access to the Collateral in exercise of its rights hereunder;

 

(d) will promptly deliver to Bank all promissory notes, drafts, trade
acceptances, chattel paper, Instruments or documents of title which are
Collateral in tangible form, appropriately endorsed to Bank’s order, and no
Borrower will create or permit any Subsidiary to create any Electronic Chattel
Paper without taking all steps deemed necessary by Bank to confer control of the
Electronic Chattel Paper upon Bank in accordance with the Code;

 

(e) except for sales of Inventory in the ordinary course of business, Permitted
Equipment Dispositions, or as otherwise expressly permitted in this Agreement,
will not sell, assign, lease, transfer, pledge, hypothecate or otherwise dispose
of or encumber any Collateral or any of its other property or any interest
therein;

 

(f) shall promptly notify Bank of any future patents, trademarks or copyrights
owned by any Borrower or any Subsidiary and any license agreements entered into
by any Borrower or any Subsidiary authorizing said Person to use any patents,
trademarks or copyrights owned by third parties; and

 

(g) shall give Bank at least thirty (30) days prior written notice of any new
trade or fictitious name. Each Borrower’s and each Subsidiary’s use of any trade
or fictitious name shall be in compliance with all laws regarding the use of
such names.

 

5.14. Landlord Waivers. Within ninety (90) days after the Closing Date, shall
deliver to Bank landlord waivers, in form and substance satisfactory to Bank,
for each leased location of Borrowers.

 

-25-



--------------------------------------------------------------------------------

6. Negative Covenants of Borrowers. Each Borrower covenants and agrees that from
the date hereof and until payment in full of the Indebtedness and the
termination of this Agreement and the Commitments, each Borrower and each
Subsidiary:

 

6.1. Debt. Shall not create or permit to exist any Debt, including any
guaranties or other contingent obligations, except Permitted Debt.

 

6.2. Liens. Shall not create or permit any Liens on any of its property except
Permitted Liens.

 

6.3. Restricted Distributions and Restricted Payments. Shall not declare or make
any Restricted Distribution or Restricted Payment unless otherwise consented to
in writing by Bank; provided, however, that so long as no Event of Default
exists or would result therefrom, Borrowers may (a) make Permitted Share
Repurchases, (b) pay management, consulting or similar fees to any of their
Affiliates in the ordinary course of business, not to exceed $150,000 in the
aggregate per Fiscal Year, and (c) payoff up to $1,500,000 of capitalized leases
that are existing on the Closing Date and that are owing by Borrowers to
BancBoston (now known as Fleet National Bank).

 

6.4. Loans and Other Investments. Shall not make or permit to exist any advances
or loans to, or guarantee or become contingently liable, directly or indirectly,
in connection with the obligations, leases, stock or dividends of, or own,
purchase or make any commitment to purchase any stock, bonds, notes, debentures
or other securities of, or any interest in, or make any capital contributions to
(all of which are sometimes collectively referred to herein as “Investments”)
any Person except for (a) purchases of direct obligations of the federal
government, (b) deposits in commercial banks, (c) commercial paper of any U.S.
corporation having the highest ratings then given by the Moody’s Investors
Services, Inc. or Standard & Poor’s Corporation, (d) existing investments in
Subsidiaries, (e) endorsement of negotiable instruments for collection in the
ordinary course of business, and (f) advances to employees for business travel
and other expenses incurred in the ordinary course of business which do not at
any time exceed $250,000 in the aggregate.

 

6.5. Change in Business. Shall not enter into any business which is
substantially different from the business in which it is engaged on the Closing
Date.

 

6.6. Accounts. (a) Shall not sell, assign or discount any of its Accounts,
Chattel Paper or any promissory notes held by it other than the discount of such
notes in the ordinary course of business for collection; and (b) shall notify
Bank promptly in writing of any discount, offset or other deductions not shown
on the face of an Account invoice and any dispute over an Account, and any
information relating to a material adverse change in any Account Debtor’s
financial condition or ability to pay its obligations.

 

6.7. Transactions with Affiliates. Shall not directly or indirectly purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
pay any management fees to or otherwise deal with, in the ordinary course of
business or otherwise, any Affiliate or Subsidiary other than (a) transfers of
property among Borrowers, (b) payments permitted under Section 6.3 hereof, and
(c) transactions with Affiliates in the ordinary course of business and pursuant
to the reasonable requirements of Borrowers’ business and upon fair and
reasonable terms that are fully disclosed in writing to Bank and are no less
favorable to Borrowers than Borrowers would obtain in a comparable arm’s length
transaction with a Person not an Affiliate of a Borrower.

 

6.8. No Change in Offices; Removal of Collateral. Shall not, unless it shall
have given sixty (60) days’ advance written notice thereof to Bank, (a) change
the location of its chief executive office or other office where books or
records are kept, or (b) permit any Inventory (until the sale thereof in the
ordinary course of business) or other tangible Collateral (other than Equipment
sold pursuant to Permitted Equipment Dispositions) to be located at any location
other than as specified in Section 4.9.

 

6.9. No Sale, Leaseback. Shall not enter into any sale-and-leaseback or similar
transaction.

 

-26-



--------------------------------------------------------------------------------

6.10. Margin Stock. Shall not use any proceeds of any Loan to purchase or carry
any margin stock (within the meaning of Regulation U of the Board of Governors
of Federal Reserve System) or extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

6.11. Collateral. Shall not, except as otherwise provided herein, allow any
Collateral to be commingled with, or become an Accession to or part of, any
property of any other Person so long as such property is Collateral; nor allow
any Collateral to become a fixture unless Bank shall have given its prior
written authorization.

 

6.12. Subsidiaries. Shall not acquire or form (except in connection with a
Permitted Acquisition), any Subsidiaries or permit any Subsidiary to issue
capital stock except to its parent.

 

6.13. Liquidation, Mergers, Consolidations and Dispositions of Assets; Change of
Name. Shall not (a) merge, reorganize, consolidate or amalgamate with any
Person, (b) liquidate, wind up its affairs or dissolve itself, (c) acquire by
purchase, lease or otherwise any of the assets of any Person other than in the
ordinary course of business or to the extent such acquisition constitutes a
Permitted Acquisition, (d) sell, transfer, lease or otherwise dispose any of its
property or assets, except for the sale of Inventory in the ordinary course of
business and Permitted Equipment Dispositions, (e) sell or dispose of any equity
ownership interests in any Subsidiary, in each case whether in a single
transaction or in a series of related transactions; (f) change its name or
conduct business under any new fictitious name; (g) change its state of
organization, Federal Employer Identification Number or organizational
identification number; or (h) fail to remain in good standing and qualified to
transact business as a foreign entity in any state or other jurisdiction in
which it is required to be qualified to transact business as a foreign entity
and in which the failure to be so qualified could reasonably be expected to have
a Material Adverse Effect.

 

6.14. Change of Fiscal Year or Accounting Methods. Shall not change its Fiscal
Year or its accounting methods.

 

7. Other Covenants of Borrowers. Each Borrower covenants and agrees that from
the date hereof and until payment in full of the Indebtedness and the
termination of this Agreement and the Commitments, each Borrower and each
Subsidiary shall comply with the following additional covenants:

 

7.1. Minimum EBITDA. Borrowers shall maintain a consolidated EBITDA, measured as
of the last day of each fiscal quarter of Borrowers for the period of twelve
(12) consecutive calendar months then ended, of not less than $6,800,000.

 

7.2. Deposit Relationship. Borrowers shall maintain their primary depository
accounts with Bank.

 

7.3. Fixed Charge Coverage Ratio. Borrowers shall maintain a consolidated Fixed
Charge Coverage Ratio, measured as of the last day of each fiscal quarter of
Borrowers for the period of twelve (12) consecutive calendar months then ended,
(i) on or after the Closing Date and prior to April 30, 2005, of not less than
0.75 to 1.00, and (ii) on April 30, 2005 and thereafter, of not less than 1.00
to 1.00.

 

7.4. Capital Expenditures. Borrowers shall not expend on gross fixed assets
(including gross leases to be capitalized under GAAP and leasehold improvements)
an aggregate amount exceeding $1,500,000 during any Fiscal Year; provided, that,
if any amount of capital expenditures permitted to be made by Borrowers during
any Fiscal Year, is not made by Borrowers during such Fiscal Year, then the
amount of permitted capital expenditures for the immediately following Fiscal
Year (but only for such Fiscal Year) shall be increased by fifty percent (50%)
of the remaining amount of the permitted capital expenditures from the previous
Fiscal Year.

 

7.5. Leases. Borrowers shall not incur, create, or assume any direct or indirect
liability for the payment of rent or otherwise, under any lease or rental
arrangement (excluding capitalized leases) if immediately thereafter the sum of
such lease or rental payments to be made by Borrowers during any 12-month period
is increased by $1,000,000 in the aggregate.

 

-27-



--------------------------------------------------------------------------------

  8. Default.

 

8.1. Events of Default. Each of the following shall constitute an Event of
Default:

 

(a) There shall occur any default by any Borrower in the payment, when due, of
any principal of or interest on any Note, any amounts due hereunder or any other
Loan Document, or any other Indebtedness; or

 

(b) There shall occur any default by any Borrower or any other party to any Loan
Document (other than Bank) in the performance of any agreement, covenant or
obligation contained (i) in Sections 5.4, 5.5, 5.6 and 5.13, Section 6 or
Section 7 of this Agreement or (ii) in any other sections of this Agreement or
any other Loan Document not provided for elsewhere in this Section 8 and the
same is not cured to Lender’s satisfaction within 15 days after the sooner to
occur of (i) Bank’s delivery of written notice to Borrowers of such default or
(ii) the date on which such default becomes known to any senior officer of a
Borrower; provided, that, such notice and opportunity to cure shall not apply in
the case of any failure to perform, keep, or observe any covenant which is not
capable of being cured with such 15 day period or which results from a willful
and knowing breach by a Borrower; or

 

(c) Any representation or warranty made by any Borrower or any other party to
any Loan Document (other than Bank) herein or therein or in any certificate or
report furnished in connection herewith or therewith shall prove to have been
untrue or incorrect in any material respect when made; or

 

(d) Any other obligation now or hereafter owed by any Borrower, any Subsidiary
or any Guarantor to Bank or any Affiliate of Bank shall be in default, or any
Borrower, any Subsidiary or any Guarantor shall be in default of any Debt in
excess of $250,000 or any material agreement with any Person (other than Bank or
an Affiliate of Bank); or

 

(e) Any Borrower, any Subsidiary or Guarantor shall (i) voluntarily dissolve,
liquidate or terminate operations or apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
such Person or of all or of a substantial part of its assets, (ii) admit in
writing its inability, or be generally unable, to pay its debts as the debts
become due, (iii) make a general assignment for the benefit of its creditors,
(iv) commence a voluntary case under the Bankruptcy Code (as now or hereafter in
effect), (v) file a petition seeking to take advantage of any other law relating
to bankruptcy, insolvency, reorganization, winding-up, or composition or
adjustment of debts, (vi) fail to controvert in a timely manner (i.e., within 60
days after the date of the filing thereof), or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vii) take any corporate action for the purpose of effecting any of the
foregoing; or

 

(f) An involuntary petition or complaint shall be filed against Borrower, any
Subsidiary or any Guarantor seeking bankruptcy relief or reorganization or the
appointment of a receiver, custodian, trustee, intervenor or liquidator of any
Borrower, any Subsidiary or any Guarantor, of all or substantially all of its
assets, and such petition or complaint shall not have been dismissed within
sixty (60) days of the filing thereof; or an order, order for relief, judgment
or decree shall be entered by any court of competent jurisdiction or other
competent authority approving or ordering any of the foregoing actions; or

 

(g) A judgment in excess of $100,000 shall be rendered against any Borrower, any
Subsidiary or any Guarantor and shall remain undischarged, undismissed and
unstayed for more than twenty (20) days (except judgments validly covered by
insurance with a deductible of not more than $100,000) or there shall occur any
levy upon, or attachment, garnishment or other seizure of, any portion of the
Collateral or other assets of any Borrower, any Subsidiary or any Guarantor by
reason of the issuance of any tax levy, judicial attachment or garnishment or
levy of execution; or

 

(h) Any Guarantor shall repudiate or revoke in writing any Guaranty Agreement;
or

 

-28-



--------------------------------------------------------------------------------

(i) Loss, theft, damage or destruction of any portion of the Collateral in an
amount of more than twenty-five percent (25%) of the then current Availability
for which there is either no insurance coverage or for which, in the reasonable
opinion of Bank, there is insufficient insurance coverage; or

 

(j) There shall occur any change in the condition (financial or otherwise) of
any Borrower, any Subsidiary or any Guarantor which, in the reasonable opinion
of Bank, could have a Material Adverse Effect.

 

8.2. Remedies. If any Default shall occur and be continuing, Bank may, without
notice to Borrowers, at its option, withhold further Loans to Borrowers. If an
Event of Default shall have occurred and be continuing, Bank may at its option
take any or all of the following actions:

 

(a) Bank may declare any or all Indebtedness (other than Indebtedness under any
swap agreements, as defined in 11 U.S.C §101, between any Borrower and Bank or
any Affiliate of Bank, which shall be governed by the default and termination
provisions of said swap agreements) to be immediately due and payable (if not
earlier demanded), terminate its obligation to make Loans and other extensions
of credit to Borrowers, bring suit against Borrowers to collect the
Indebtedness, exercise any remedy available to Bank hereunder or at law and take
any action or exercise any remedy provided herein or in any other Loan Document
or under applicable law. No remedy shall be exclusive of other remedies or
impair the right of Bank to exercise any other remedies.

 

(b) Without waiving any of its other rights hereunder or under any other Loan
Document, Bank shall have all rights and remedies of a secured party under the
Code (and the Uniform Commercial Code of any other applicable jurisdiction) and
such other rights and remedies as may be available hereunder, under other
applicable law or pursuant to contract. If requested by Bank, Borrowers will
promptly assemble the Collateral and make it available to Bank at a place to be
designated by Bank. Each Borrower agrees that any notice by Bank of the sale or
disposition of the Collateral or any other intended action hereunder, whether
required by the Code or otherwise, shall constitute reasonable notice to such
Borrower if the notice is mailed to such Borrower by regular or certified mail,
postage prepaid, at least ten (10) days before the action to be taken. Borrowers
shall be jointly and severally liable for any deficiencies in the event the
proceeds of the disposition of the Collateral do not satisfy the Indebtedness in
full.

 

(c) Bank may demand, collect and sue for all amounts owed pursuant to Accounts,
General Intangibles, Chattel Paper, Instruments, Documents or for proceeds of
any Collateral (either in a Borrower’s name or Bank’s name at the latter’s
option), with the right to enforce, compromise, settle or discharge any such
amounts.

 

8.3. Receiver. In addition to any other remedy available to it, Bank shall have
the absolute right, upon the occurrence of an Event of Default, to seek and
obtain the appointment of a receiver to take possession of and operate and/or
dispose of the business and assets of Borrowers and any costs and expenses
incurred by Bank in connection with such receivership shall bear interest at the
Default Rate, at Bank’s option, and shall be secured by all Collateral.

 

8.4. Deposits; Insurance. After the occurrence and during the continuance of an
Event of Default, each Borrower authorizes Bank to collect and apply against the
Indebtedness when due any cash or deposit accounts in its possession, and any
refund of insurance premiums or any insurance proceeds payable on account of the
loss or damage to any of the Collateral and irrevocably appoints Bank as its
attorney-in-fact to endorse any check or draft or take other action necessary to
obtain such funds.

 

  9. Security Agreement.

 

9.1. Security Interest.

 

(a) As security for the payment and performance of any and all Indebtedness and
the performance of all obligations and covenants of Borrowers to Bank and each
of Bank’s Affiliates, whether hereunder and under the

 

-29-



--------------------------------------------------------------------------------

other Loan Documents or otherwise, certain or contingent, now existing or
hereafter arising, which are now, or may at any time or times hereafter be owing
by Borrowers to Bank or any of Bank’s Affiliates, each Borrower hereby grants to
Bank (for itself and each of its Affiliates) a continuing security interest in
and general lien upon and right of set-off against, all right, title and
interest of such Borrower in and to the Collateral, whether now owned or
hereafter acquired by such Borrower. Notwithstanding the foregoing, if the
existing capital leases between Borrowers and BancBoston (now known as Fleet
National Bank) (“Lessor”) with respect to the specific leased equipment listed
therein (the “Specific Equipment”), restricts the ability of Borrowers to grant
a Lien in such Specific Equipment to Bank, then such Specific Equipment shall
not be deemed to be a part of the Collateral until such time as the Debt owing
by Borrowers to Lessor is paid in full. In addition, upon payment in full of the
Debt evidenced by such lease, Borrowers and Bank agree to cause such Specific
Equipment to be appraised and so long as such appraisal is satisfactory in all
respects to Bank and no Event of Default exists, Borrowers and Bank agree to add
up to eighty percent (80%) of the net orderly liquidation value of such Specific
Equipment to the Equipment Sublimit.

 

(b) Except as herein or by applicable law otherwise expressly provided, Bank
shall not be obligated to exercise any degree of care in connection with any
Collateral in its possession, to take any steps necessary to preserve any rights
in any of the Collateral or to preserve any rights therein against prior
parties, and each Borrower agrees to take such steps. In any case Bank shall be
deemed to have exercised reasonable care if it shall have taken such steps for
the care and preservation of the Collateral or rights therein as Borrowers may
have reasonably requested Bank to take and Bank’s omission to take any action
not requested by Borrowers shall not be deemed a failure to exercise reasonable
care. No segregation or specific allocation by Bank of specified items of
Collateral against any liability of Borrowers shall waive or affect any security
interest in or Lien against other items of Collateral or any of Bank’s options,
powers or rights under this Agreement or otherwise arising.

 

(c) Bank may at any time an Event of Default exists, with or without notice to
Borrowers, (i) transfer into the name of Bank or the name of Bank’s nominee any
of the Collateral, (ii) notify any Account Debtor or other obligor of any
Collateral to make payment thereon direct to Bank of any amounts due or to
become due thereon and (iii) receive and direct the disposition of any proceeds
of any Collateral.

 

9.2. Financing Statements; Power of Attorney. Each Borrower authorizes Bank at
Borrowers’ expense to file any financing statements and/or amendments thereto
relating to the Collateral (without any Borrower’s signature thereon) which Bank
deems appropriate that (a) indicate the Collateral (i) as “all assets” of such
Borrower or words of similar effect, if appropriate, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Code, or (ii) by specific Collateral category, and (b) provide any other
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of any financing statement or amendment. Each Borrower
irrevocably appoints Bank as its attorney-in-fact to execute any such financing
statements and/or control agreements in such Borrower’s name and to perform all
other acts, at Borrowers’ expense, which Bank deems appropriate to perfect and
to continue perfection of the security interest of Bank. Each Borrower hereby
appoints Bank as such Borrower’s attorney-in-fact to endorse, present and
collect on behalf of such Borrower and in such Borrower’s name any draft, checks
or other documents necessary or desirable to collect any amounts which such
Borrower may be owed. Bank is hereby granted a license or other right to use,
without charge, such Borrower’s labels, patents, copyrights, rights of use of
any name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in advertising
for sale and selling any Collateral, and such Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit. The
proceeds realized from the sale or other disposition of any Collateral may be
applied, after allowing two (2) Business Days for collection, first to the
reasonable costs, expenses and attorneys’ fees and expenses incurred by Bank for
collection and for acquisition, completion, protection, removal, storage, sale
and delivering of the Collateral; secondly, to interest due upon any of the
Indebtedness; and thirdly, to the principal amount of the Indebtedness. If any
deficiency shall arise, Borrower and each Guarantor shall remain jointly and
severally liable to Bank therefor.

 

9.3. Entry. Each Borrower hereby irrevocably consents to any act by Bank or its
agents in entering upon any premises for the purposes of either (i) inspecting
the Collateral or (ii) if an Event of Default exists and is continuing, taking
possession of the Collateral, and each Borrower hereby waives its right to
assert against Bank or its agents any claim based upon trespass or any similar
cause of action for entering upon any premises for the purposes of this Section
9.3 where the Collateral may be located.

 

-30-



--------------------------------------------------------------------------------

9.4. Other Rights. Borrower authorizes Bank without affecting any Borrower’s
obligations hereunder or under any other Loan Document from time to time (i) to
take from any party and hold additional Collateral or guaranties for the payment
of the Indebtedness or any part thereof, and to exchange, enforce or release
such collateral or guaranty of payment of the Indebtedness or any part thereof
and to release or substitute any endorser or guarantor or any party who has
given any security interest in any collateral as security for the payment of the
Indebtedness or any part thereof or any party in any way obligated to pay the
Indebtedness or any part thereof; and (ii) if an Event of Default exists and is
continuing, to direct the manner of the disposition of the Collateral and the
enforcement of any endorsements, guaranties, letters of credit or other security
relating to the Indebtedness or any part thereof as Bank in its sole discretion
may determine.

 

9.5. Accounts. Before or after the occurrence of any Event of Default, Bank may
notify any Account Debtor of Bank’s security interest and, if an Event of
Default exists and is continuing, may direct such Account Debtor to make payment
directly to Bank for application against the Indebtedness. Any such payments
received by or on behalf of any Borrower at any time, whether before or after
Default, shall be the property of Bank, shall be held in trust for Bank and not
commingled with any other assets of any Person (except to the extent they may be
commingled with other assets of Borrowers in an account with Bank) and shall be
immediately delivered to Bank in the form received. Bank shall have the right to
apply any proceeds of Collateral to such of the Indebtedness as it may
determine.

 

9.6. Waiver of Marshaling. Each Borrower hereby waives any right it may have to
require marshaling of its assets.

 

9.7. Control. Each Borrower will cooperate with Bank in obtaining control of, or
control agreements with respect to, Collateral for which control or a control
agreement is required for perfection or priority of the Bank’s security interest
under the Code.

 

9.8. Negative Pledge. No Borrower nor any Subsidiary shall sell, transfer, grant
or permit any Lien to exist on, or otherwise encumber any of the Real Property
of any Borrower or any Subsidiary or enter into any other agreement that
restricts any Borrower’s or any Subsidiary’s ownership or rights with respect to
the Real Property. In furtherance of the foregoing, each Borrower agrees to
execute, and cause each Subsidiary to execute, and deliver to Bank any
agreement, instrument or other document and to take such further action,
including without limitation, record such agreement, instrument or other
document in the real estate records of the county and state in which the Real
Property is located, in order to evidence Borrowers’ and Subsidiaries’ negative
pledge with respect to the Real Property.

 

  10. Miscellaneous.

 

10.1. No Waiver, Remedies Cumulative. No failure on the part of Bank to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.

 

10.2. Survival of Representations. All representations and warranties made
herein shall survive the making of the Loans hereunder and the delivery of the
Notes, and shall continue in full force and effect so long as any Indebtedness
is outstanding, there exists any commitment by Bank to Borrowers, and until this
Agreement is formally terminated in writing.

 

10.3. Indemnity By Borrower; Expenses. In addition to all other Indebtedness,
Borrowers jointly and severally agree to defend, protect, indemnify and hold
harmless Bank and its Affiliates and all of their respective officers,
directors, employees, attorneys, consultants and agents from and against any and
all losses, damages, liabilities, obligations, penalties, fees, costs and
expenses (including, without limitation, reasonable attorneys’ and paralegals’
fees, costs and expenses) incurred by such indemnitees, whether prior to or from
and after the date hereof, as a result of or arising from or relating to (i) the
due diligence effort (including, without limitation, public record search,
recording fees, examinations and investigations of the properties of Borrowers
and Borrowers’ operations), negotiation, preparation, execution and/or
performance of any of the Loan Documents or of any

 

-31-



--------------------------------------------------------------------------------

document executed in connection with the transactions contemplated thereby and
the perfection of Bank’s Liens in the Collateral, maintenance of the Loans by
Bank, and any and all amendments, modifications, and supplements of any of the
Loan Documents or restructuring of the Indebtedness, (ii) any suit,
investigation, action or proceeding by any Person (other than Borrower), whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any Person under any statute, regulation or common law principle,
arising from or in connection with Bank’s furnishing of funds to Borrowers under
this Agreement, (iii) Bank’s preservation, administration and enforcement of its
rights under the Loan Documents and applicable law, including reasonable
attorneys fees actually incurred by Bank if collected by or through an attorney
at law and disbursements of counsel for Bank in connection therewith, whether
suit be brought or not and whether incurred at trial or on appeal, the costs and
expenses of lien searches (including real estate title searches) and all costs
of repossession, storage, disposition, protection and collection of Collateral,
(iv) periodic field exams, audits and appraisals performed by Bank; and (v) any
matter relating to the financing transactions contemplated by the Loan Documents
or by any document execution in connection with the transactions contemplated
thereby. If any Borrower should fail to pay any tax or other amount required by
this Agreement to be paid or which may be reasonably necessary to protect or
preserve any Collateral or any Borrower’s or Bank’s interests therein, Bank may
make such payment and the amount thereof shall be payable on demand, shall bear
interest at the Default Rate from the date of demand until paid and shall be
deemed to be Indebtedness entitled to the benefit and security of the Loan
Documents. In addition, Borrowers jointly and severally agree to pay and save
Bank harmless against any liability for payment of any state documentary stamp
taxes, intangible taxes or similar taxes (including interest or penalties, if
any) which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any
Revolver Loan, whether originally thought to be due or not, and regardless of
any mistake of fact or law on the part of Bank or any Borrower with respect to
the applicability of such tax. Each Borrower’s obligation for indemnification
for all of the foregoing losses, damages, liabilities, obligations, penalties,
fees, costs and expenses of Bank shall be part of the Indebtedness, secured by
the Collateral, chargeable against Borrowers’ loan account, and shall survive
termination of this Agreement.

 

10.4. Notices. Any notice or other communication hereunder or under the Notes to
any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, facsimile with receipt
confirmed, telegram, telex or registered or certified United States mail and
unless otherwise provided herein shall be deemed to have been given or made when
delivered, telegraphed, telexed, faxed or three (3) Business Days after having
been deposited in the United States mail, postage prepaid, addressed to the
party at its address specified below (or at any other address that the party may
hereafter specify to the other parties in writing):

 

Bank:

 

Wachovia Bank, National Association

   

191 Peachtree Street, N.E.

   

30th Floor

   

MC-GA 8056

   

Atlanta, Georgia 30303

   

Attn: Asset Based Lending Group

   

Telecopier No.: (404) 332-6920

Borrowers:

 

JPS Industries, Inc.

   

555 North Pleasantburg Drive, Suite 202

   

Greenville, South Carolina 29607

   

Attn: Mr. Chuck Tutterow

   

Telecopier No.: (864) 271-9939

 

10.5. Governing Law. This Agreement and the Loan Documents shall be deemed
contracts made under the laws of the State of Georgia and shall be governed by
and construed in accordance with the laws of said state (excluding its conflict
of laws provisions if such provisions would require application of the laws of
another jurisdiction) except insofar as the laws of another jurisdiction may, by
reason of mandatory provisions of law, govern the perfection, priority and
enforcement of security interests in the Collateral.

 

10.6. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Borrower and Bank, and their respective successors and
assigns; provided, that no Borrower may assign any of its rights hereunder
without the prior written consent of Bank, and any such assignment made without
such consent will be void.

 

-32-



--------------------------------------------------------------------------------

10.7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together shall constitute but one and the same instrument.

 

10.8. No Usury. Regardless of any other provision of this Agreement, any Note or
in any other Loan Document, if for any reason the effective interest should
exceed the maximum lawful interest, the effective interest shall be deemed
reduced to, and shall be, such maximum lawful interest, and (i) the amount which
would be excessive interest shall be deemed applied to the reduction of the
principal balance of the applicable Note and not to the payment of interest, and
(ii) if the loan evidenced by such Note has been or is thereby paid in full, the
excess shall be returned to the party paying same, such application to the
principal balance of such Note or the refunding of excess to be a complete
settlement and acquittance thereof.

 

10.9. Powers. All powers of attorney granted to Bank are coupled with an
interest and are irrevocable.

 

10.10. Approvals; Amendments. If this Agreement calls for the approval or
consent of Bank, such approval or consent may be given or withheld in the
discretion of Bank unless otherwise specified herein. This Agreement may not be
modified, altered or amended, except by an agreement in writing signed by
Borrowers and Bank.

 

10.11. Participations and Assignments. Bank shall have the right to enter into
one or more participation with other lenders with respect to the Indebtedness
and to sell, transfer or assign the Loans and the Loan Documents to another
Person without the consent of Borrowers; provided, that, so long as no Event of
Default exists and is continuing, Bank agrees not to sell, transfer or assign
the Loans and the Loan Documents without the prior written consent of Borrowers.
Upon prior notice to Borrowers, Borrowers shall thereafter furnish to such
participant or assignee any information furnished by Borrowers to Bank pursuant
to the terms of the Loan Documents. Nothing in this Agreement or any other Loan
Document shall prohibit Bank from pledging or assigning this Agreement and
Bank’s rights under any of the other Loan Documents to another Person.

 

10.12. Multiple Borrowers; Borrowing Agent. All Indebtedness, representations,
warranties, covenants and indemnities of Borrowers set forth in the Loan
Documents shall be joint and several. Each Borrower hereby irrevocably appoints
Borrowing Agent as, and Borrowing Agent shall act under this Agreement as, the
agent and representative of itself and each other Borrower for all purposes
under this Agreement, including requesting borrowings, selecting whether any
Loan or portion thereof is to bear interest as a Prime Rate Loan or a LIBOR
Loan, and receiving account statements and other notices and communications to
Borrowers from Bank. Bank may rely, and shall be fully protected in relying, on
any Notice of Borrowing, disbursement instructions, reports, information or any
other notice or communication made or given by Borrowing Agent, whether in its
own name, on behalf of any individual Borrower or on behalf of “the Borrowers,”
and Bank shall have no obligation to make any inquiry or request any
confirmation from or on behalf of any other Borrower as to the binding effect on
such Borrower of any such request, instruction, report, information, notice or
communication, nor shall the joint and several character of Borrowers’ liability
for the Indebtedness be affected, provided that the provisions of this Section
10.12 shall not be construed so as to preclude any Borrower from directly
requesting borrowings or taking other actions permitted to be taken by
“Borrower” hereunder. Bank may maintain a single Collections Account in the name
of “JPS Industries, Inc.” hereunder, and each Borrower expressly agrees to such
arrangement and confirms that such arrangement shall have no effect on the joint
and several character of Borrowers’ liability for the Indebtedness. The
foregoing is a material inducement to the agreement of Bank to enter into the
terms hereof and to consummate the transactions contemplated hereby.

 

10.13. Waiver of Certain Defenses. To the fullest extent permitted by applicable
law, upon the occurrence of any Event of Default, no Borrower nor anyone
claiming by or under a Borrower will claim or seek to take advantage of any law
requiring Bank to attempt to realize upon any Collateral or collateral of any
surety or guarantor, or any appraisement, evaluation, stay, extension,
homestead, redemption or exemption laws now or hereafter in force in order to
prevent or hinder the enforcement of this Agreement. Each Borrower, for itself
and all

 

-33-



--------------------------------------------------------------------------------

who may at any time claim through or under such Borrower, hereby expressly
waives to the fullest extent permitted by law the benefit of all such laws. All
rights of Bank and all obligations of Borrowers hereunder shall be absolute and
unconditional irrespective of (i) any change in the time, manner or place of
payment of, or any other term of, all or any of the Indebtedness, or any other
amendment or waiver of or any consent to any departure from any provision of the
Loan Documents, (ii) any exchange, release or non-perfection of any other
collateral given as security for the Indebtedness, or any release or amendment
or waiver of or consent to departure from any guaranty for all or any of the
Indebtedness, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Borrower or any third party, other
than payment and performance in full of the Indebtedness.

 

10.14. Integration. This Agreement and the other Loan Documents constitute the
sole agreement of the parties with respect to the subject matter hereof and
thereof and supersede all oral negotiations and prior writings with respect to
the subject matter hereof and thereof.

 

10.15. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE INDEBTEDNESS AND OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.

 

10.16. BINDING ARBITRATION; PRESERVATION OF REMEDIES.

 

(a) Binding Arbitration. Upon demand of any party hereto, whether made before or
after institution of any judicial proceeding, any claim or controversy between
parties hereto arising out of or relating to this Agreement or any other Loan
Documents shall be resolved by binding arbitration conducted under and governed
by the Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”)
of the American Arbitration Association (the “AAA”) and the Federal Arbitration
Act. Disputes may include, without limitation, tort claims, counterclaims, a
dispute as to whether a matter is subject to arbitration, claims brought as
class actions, or claims arising from documents executed in the future. A
judgment upon the award may be entered in any court having jurisdiction.
Notwithstanding the foregoing, this arbitration provision does not apply to
disputes under or related to swap agreements.

 

(b) Special Rules. All arbitration hearings shall be conducted in the city named
in the address of Bank first stated above. A hearing shall begin within ninety
(90) days of demand for arbitration and all hearings shall conclude within one
hundred twenty (120) days of demand for arbitration. These time limitations may
not be extended unless a party shows cause for extension and then for no more
than a total of sixty (60) days. The expedited procedures set forth in Rule 51
et seq. of the Arbitration Rules shall be applicable to claims of less than
$1,000,000.00. Arbitrators shall be licensed attorneys selected from the
Commercial Financial Dispute Arbitration Panel of the AAA. The parties do not
waive applicable Federal or state substantive law except as provided herein.

 

(c) Preservation and Limitation of Remedies. Notwithstanding the preceding
binding arbitration provisions, the parties agree to preserve, without
diminution, certain remedies that any party may exercise before or after an
arbitration proceeding is brought. The parties shall have the right to proceed
in any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale or under
applicable law by judicial foreclosure including a proceeding to confirm the
sale; (ii) all rights of self-help including peaceful occupation of real
property and collection of rents, set-off, and peaceful possession of personal
property; (iii) obtaining provisional or ancillary remedies including injunctive
relief, sequestration, garnishment, attachment, appointment of receiver and
filing an involuntary bankruptcy proceeding; and (iv) when applicable, a
judgment by confession of judgment. Any claim or controversy with regard to any
party’s entitlement to such remedies is a Dispute.

 

-34-



--------------------------------------------------------------------------------

(d) Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT BY AGREEING TO BINDING
ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY MAY HAVE TO JURY TRIAL
WITH REGARD TO A DISPUTE.

 

10.17. AMENDMENT AND RESTATEMENT.

 

This Agreement amends and restates the Original Loan Agreement, and is not
intended to be or operate as a novation or an accord and satisfaction of the
Original Loan Agreement or the Indebtedness evidenced or secured thereby or
provided for thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal on the day and year first above written.

 

JPS INDUSTRIES, INC.

By:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

   

Charles R. Tutterow, Executive Vice President,

   

Chief Financial Officer and Secretary

[CORPORATE SEAL]

JPS ELASTOMERICS CORP.

By:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

   

Charles R. Tutterow, Secretary

[CORPORATE SEAL]

JPS CONVERTER AND INDUSTRIAL CORP.

By:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

   

Charles R. Tutterow, Secretary

[CORPORATE SEAL]

Accepted in Atlanta, Georgia:

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

-35-



--------------------------------------------------------------------------------

ANNEX A

 

AMENDED AND RESTATED REVOLVER NOTE

 

    April     , 2004

U.S. $25,000,000.00

  Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, JPS INDUSTRIES., INC., a Delaware
corporation, JPS ELASTOMERICS CORP., a Delaware corporation, and JPS CONVERTER
AND INDUSTRIAL CORP., a Delaware corporation (each a “Borrower” and
collectively, “Borrowers”), hereby unconditionally and jointly and severally
promise to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (herein,
together with any subsequent holder hereof, called “Bank”) the principal sum of
$25,000,000 or such lesser sum as may constitute the outstanding principal
amount of all Revolver Loans made to Borrowers by Bank pursuant to Section 2.1
of the Loan Agreement (as defined below) on the dates on which such outstanding
principal amounts become due and payable pursuant to Section 2.5 of the Loan
Agreement, in strict accordance with the terms thereof. Borrowers likewise
unconditionally and jointly and severally promise to pay to Bank interest from
and after the date hereof on the outstanding principal amount of Revolver Loans
at such interest rates, payable at such times and computed in such manner as are
specified in Sections 2.5, 2.9 and 2.11 of the Loan Agreement, in strict
accordance with the terms thereof.

 

This Revolver Note (“Note”) is issued pursuant to, and is the “Revolver Note”
referred to in, the Revolving Credit and Security Agreement dated May 9, 2001,
as amended and restated by that certain Amended and Restated Loan and Security
Agreement dated the date hereof (as the same may be amended from time to time,
the “Loan Agreement”), among Borrowers and Bank, and Bank is and shall be
entitled to all benefits thereof and of all Loan Documents executed and
delivered in connection therewith. All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement.

 

The repayment of the principal balance of this Note is subject to the provisions
of Section 2.5 of the Loan Agreement. Notwithstanding anything to the contrary
contained herein, the entire unpaid principal balance of and accrued interest on
this Note shall be due and payable immediately upon the Termination Date.

 

All payments of principal and interest shall be made in Dollars in immediately
available funds as specified in the Loan Agreement.

 

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in Section
2.8 of the Loan Agreement. Borrowers jointly and severally agree to pay, and
save Bank harmless against any liability for the payment of, all costs and
expenses, including, but not limited to, reasonable attorneys’ fees, if this
Note is collected by or through an attorney-at-law.

 

All principal amounts of Revolver Loans made by Bank to Borrowers pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
outstanding under this Note and shall continue to be owing by Borrowers until
paid in accordance with the terms of this Note and the Loan Agreement.

 

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to Bank
for the use, forbearance or detention of money advanced hereunder exceed the
highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Bank, such excess
sum shall be, at Borrowers’ option, returned to Borrowers forthwith or credited
as a payment of principal, but shall not be applied to the payment of interest.
It is the intent hereof that Borrowers not pay or contract to pay, and that Bank
not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrowers under
applicable law.

 

Time is of the essence of this Note. To the fullest extent permitted by
applicable law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection,
and the benefit of any exemption or insolvency laws.



--------------------------------------------------------------------------------

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Bank in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Bank of any right or
remedy preclude any other right or remedy. Bank, at its option, may enforce its
rights against any Collateral securing this Note without Bank enforcing its
rights against any Borrower, any Guarantor of the indebtedness evidenced hereby
or any other property or indebtedness due or to become due to any Borrower. Each
Borrower agrees that, without releasing or impairing any Borrower’s liability
hereunder, Bank may at any time release, surrender, substitute or exchange any
Collateral securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.

 

The rights of Bank and obligations of Borrowers hereunder shall be construed in
accordance with and governed by the laws (without giving effect to the conflict
of law principles thereof) of the State of Georgia. This Note is intended to
take effect as an instrument under seal under Georgia law.

 

This Note amends and restates that certain Promissory Note dated May 9, 2001, in
the original principal amount of $35,000,000 (the “Prior Note”). Nothing
contained herein is intended to constitute a novation or an accord and
satisfaction of the Prior Note.

 

IN WITNESS WHEREOF, Borrowers have caused this Note to be executed under seal
and delivered by their duly authorized officers on the date first above written.

 

JPS INDUSTRIES, INC.,

a Delaware corporation

(“Borrower”)

By:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

   

Charles R. Tutterow, Executive Vice President,

   

Chief Financial Officer and Secretary

[CORPORATE SEAL]

JPS ELASTOMERICS CORP.,

a Delaware corporation

(“Borrower”)

By:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

   

Charles R. Tutterow, Secretary

[CORPORATE SEAL]

JPS CONVERTER AND INDUSTRIAL CORP.,

a Delaware corporation

(“Borrower”)

By:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

   

Charles R. Tutterow, Secretary

[CORPORATE SEAL]

 

-2-



--------------------------------------------------------------------------------

ANNEX B

 

NOTICE OF BORROWING

 

Date                     , 20    

 

Wachovia Bank, National Association

191 Peachtree Street, N.E.

30th Floor

MC-GA 8056

Atlanta, Georgia 30303

Attention: Asset Based Lending

 

  Re: Amended and Restated Loan and Security Agreement dated April     , 2004,
by and among JPS Industries, Inc., JPS Elastomerics Corp., JPS Converter and
Industrial Corp., and Wachovia Bank, National Association (as at any time
amended, the “Loan Agreement”)

 

Ladies and Gentlemen:

 

This Notice of Borrowing is delivered to you pursuant to Section 2.4 of the Loan
Agreement. Unless otherwise defined herein, capitalized terms used herein shall
have the meanings attributable thereto in the Loan Agreement. Borrowers hereby
request a Revolver Loan in the aggregate principal amount of $            , to
be made on                    ,         , and to consist of:

 

Check as applicable:

 

         Prime Rate Loans in the aggregate principal amount of $            

   

         LIBOR Loans in the aggregate principal amount of $            .

 

Each Borrower hereby ratify and reaffirms all liabilities and obligations under
the Loan Documents and hereby certifies that no Default or Event of Default
exists on the date hereof.

 

Borrowing Agent has caused this Notice of Borrowing to be executed and delivered
by its duly authorized representative, this day of                    , 20    .

 

JPS INDUSTRIES, INC.

(“Borrowing Agent”)

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ANNEX C

 

FORM OF BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT 1.1A

 

Permitted Debt

 

Capitalized leases that are existing on the Closing Date in an aggregate amount
not to exceed $2,500,000.



--------------------------------------------------------------------------------

EXHIBIT 1.1B

 

Permitted Liens

 

Secured Party

--------------------------------------------------------------------------------

 

Jurisdiction

--------------------------------------------------------------------------------

 

File No.

--------------------------------------------------------------------------------

   Date Filed


--------------------------------------------------------------------------------

  

Collateral/ Filing History

--------------------------------------------------------------------------------

Fleet Capital Corporation, successor-by-merger to, BancBoston Leasing Inc.  
Delaware Secretary of State   22921686    11/07/2002   

-Equipment generally described as, various Grobam Drop Wires, Loom Beam, Creel
Motorized Leaser, as further described in the attached Extension Sheet.

In lieu for:

SC S/S #101305A, 8/6/98

SC S/S #101014A, 9/18/98

SC S/S #121659A, 1/11/99

IBM Credit LLC   Delaware Secretary of State   30642622    02/19/2003    -All of
the following equipment together with all related software whether now owned or
hereafter acquired and wherever located (all as more fully described on IBM
Credit LLC supplement(s) #137431): IBM Equipment Type 9406. All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. SouthEast Industrial Equipment,
Inc., Toyota Motor Credit Company   South Carolina Secretary of State  
980825-104758A    08/25/1998    -(1) One new Toyota M/N 52-638CU35 S/N 60424
Dougherty Equipment Company, Inc., NMHG Financial Services, Inc.   South
Carolina Secretary of State   990701-094203A    07/01/1999    -New Yale
motorized Hand Truck MFB040 with industrial battery, and all accessions,
additions, replacements and substitutions thereto and therefor and all proceeds,
including insurance proceeds thereof. Southeast Industrial Equipment, Inc.,
Toyota Motor Credit Corporation   South Carolina Secretary of State  
990720-131604A    07/20/1999    -One new Toyota M/N 42-6FGCU25, S/N 80554 Crown
Credit Company   South Carolina Secretary of State   991231-132752A   
12/31/1999    -(1) Crown Lift Truck, model 20 MT. SN: 1A218876 Southeast
Industrial Equipment, Inc., Toyota Motor Credit Corporation   South Carolina
Secretary of State   000119-150224A    01/19/2000   

-(1) One used Toyota M/N SFCC20 S/N 50211

(1) One used Toyota M/N SFCC15, S/N 11107

Southeast Industrial Equipment, Inc., Toyota Motor Credit Corporation   South
Carolina Secretary of State   000726-101934A    07/26/2000    -(1) One new
Toyota M/N AZFGU20, S/N 61917. Southeast Industrial Equipment, Inc., Toyota
Motor Credit Corporation   South Carolina Secretary of State   000816-091914A   
08/16/2000    -(1) One new MX19, S/N 14757. BSFS Equipment Leasing   South
Carolina Secretary of State   010628-143812A    06/28/2001    -All of the
equipment and associated items and any license and/or sublicense to use any
computer programs and related documentation (collectively, “System”) that



--------------------------------------------------------------------------------

                  are the subject of, and described in that certain lease
agreement between Lessor and Lessee bearing or referencing the lease agreement
number set forth above, as such agreement is amended from time to time
(collectively the “Lease”). The system includes, but is not limited to all
modifications, accessions, and all replacements therefor. The UCC filing covers
all proceeds of the foregoing including, without limitation, insurance proceeds.
De Lage Landen Financial Services, Inc.   South Carolina Secretary of State  
021104-1335083    11/04/2002    -1 Toyota GFGCU70 70491, 2 Toyota GFGDU1G60697,
3 Toyota 6FGCU90 G8801, 4 Toyota 6FGGU18 53875, 5 Toyota 6FGCU1S 63814 including
all components additions, upgrades attachments, accessions, substitutions,
replacements and proceeds of the foregoing. BancBoston Leasing Inc., amended to
Fleet Capital Corporation, successor by merger to BancBoston Leasing, Inc.  
Greenville County, South Carolina   002656    10/05/1998   

-Specified leased equipment listed on extension sheet to financing statement, as
amended by that UCC amendment on 11/11/2002, file #19581.

-Amended on 11/11/2002, #10581 to change Secured Party’s name to Fleet Capital
Corporation, successor by merger to BancBoston Leasing, Inc.

-Continued on 04/23/2003, #000182.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 4.3

 

Contingent Liabilities

 

Borrowers are exposed to a number of asserted and unasserted potential claims
encountered in the normal course of business including certain asbestos-based
claims. Borrowers believe they have meritorious defenses in all lawsuits in
which Borrowers or their subsidiaries are defendants. Except as discussed in
Exhibit 4.4 with respect to the Sears litigation matter, management believes
that none of this litigation, if determined unfavorable to Borrowers, would have
a material adverse effect on the financial condition or results of operations of
Borrowers.

 

On certain of their products, Borrowers provide a warranty against defects in
materials and workmanship under separately priced extended warranty contracts
generally for a period of 10 years. Revenue from such extended warranty
contracts is deferred and recognized as income on a straight-line basis over the
contract period. The cost of servicing such product warranties is charged to
expense when claims become estimable.



--------------------------------------------------------------------------------

EXHIBIT 4.4

Litigation

 

In June 1997, Sears Roebuck and Co. (“Sears”) filed a multi-count complaint
against JPS Elastomerics Corp. (“Elastomerics”) and two other defendants
alleging an unspecified amount of damages in connection with the alleged
premature deterioration of Elastomerics’ Hypalon roofing membrane installed
during the 1980’s on approximately 140 Sears stores. Also as previously
reported, in July, 2002, Elastomerics’ insurance carrier, Liberty Mutual
Insurance Company (“Liberty”), informed Elastomerics that it no longer believed
it had an obligation to contribute to settlement or defense of this matter.
Elastomerics subsequently filed a lawsuit for declaratory, injunctive, and
monetary relief against Liberty Mutual. In January, 2003, the court found that
Liberty does have a duty to defend Elastomerics based on the counts remaining in
the case. Further, in January, 2003, the court granted Elastomerics’ summary
judgment motion on Sears’ breach of contract claim. These orders are not final
and may be subject to reconsideration or appeal. To the extent these rulings
remain in effect, the number of roofs involved in the case will be substantially
reduced, and Borrowers believe that an unfavorable resolution of the remaining
actions would not have a material adverse effect on the business, results of
operations or financial condition of Borrowers.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 4.9

 

Offices of Borrowers

 

Jurisdiction of Organization:     JPS Industries, Inc.   Delaware JPS
Elastomerics Corp.   Delaware JPS Converter and Industrial Corp.   Delaware
Chief Executive Office:     JPS Industries, Inc.   555 North Pleasantburg Drive,
Suite 202     Greenville, South Carolina 29607 *     * Commencing on April 26,
2004, the     chief executive office of JPS Industries, Inc.     shall be
located at:     One Liberty Square     55 Beattie Place, Suite 1502    
Greenville, South Carolina 29601 JPS Elastomerics Corp.   9 Sullivan Road    
Holyoke, Massachusetts 01040 JPS Converter and Industrial Corp.   101 Slater
Road     Slater, South Carolina 29638 Other Locations of Collateral:        
1535 Elastic Plant Road     Westfield, North Carolina 27053     ALTO
Transportation & Distribution Systems, Inc.     2867 Surveyor Street, Pomona,
California     DMX Transportation, Inc.     960 and 962B Berry Shoals Road,
Building #3, Duncan,     South Carolina     Sulco Warehouse and Logistics    
122 Pleasant Street, East Hampton, Massachusetts 01027     Stevens Urethane    
412 Main Street, East Hampton, Massachusetts 01027     BHA Group     432 West
Lincoln, Warehouse 405, Slater, Missouri 65349     Park Electrochemical
Corporation     New England Laminates     40 Governor Drive, Warehouse 150,
Newburgh, New York 12550

 

-3-



--------------------------------------------------------------------------------

EXHIBIT 4.13

 

Judgments

 

[An arbitration award of specific performance was entered against JPS
Elastomerics Corp. on December 22, 2003, in the Matter of the Arbitration
between Fairlawn Industries Limited and JPS Elastomerics Corp., pursuant to
which JPS Elastomerics Corp. is required to replace a roofing system within an
eight month period. JPS Elastomerics Corp. is appealing certain aspects of this
award and has reserved the full amount of this award in its financial
statements]



--------------------------------------------------------------------------------

EXHIBIT 4.14

 

List of Subsidiaries

 

JPS Industries

 

JPS Elastomerics Corp.

   

JPS Converter and Industrial Corp.

   

International Fabrics, Inc

   

JPS Auto Inc.

   

JPS Carpet Corp.

JPS Elastomerics Corp.

 

None

JPS Converter and Industrial Corp.

 

None



--------------------------------------------------------------------------------

EXHIBIT 4.15

 

Environmental Disclosures

 

Regulated Materials generated, stored or disposed of on Borrowers’ property:

 

[to be provided by Borrowers]

 

Non-compliance with Environmental Laws or notification of action, suit,
proceeding or investigation:

 

[to be provided by Borrowers]



--------------------------------------------------------------------------------

EXHIBIT 4.18

 

Names; Mergers; Acquisitions

 

Prior Names:

   

JPS Industries, Inc.

 

JPS Textile Group, Inc.

   

(Formation through June 23, 1999)

JPS Elastomerics Corp.

 

JPS Acquisition Elastomerics Corp.

   

(Formation through May 11, 1988)

JPS Converter and Industrial Corp.

 

JPS Acquisition Converter and Yarn Corp.

   

(Formation through May 11, 1988)

   

JPS Converter and Yarn Corp.

   

(May 11, 1988 through November 1, 1988)

Corporate, Fictitious or Trade Names

   

JPS Industries, Inc.

 

JPS Textile Group

JPS Elastomerics Corp.

 

Stevens Roofing

   

Stevens Urethane

JPS Converter and Industrial Corp.

 

JPS Glass

Survivor of Mergers, Acquisitions

       

Borrowers



--------------------------------------------------------------------------------

EXHIBIT 4.23

 

Corporate Structure

 

(i) Subsidiary information:

 

Name

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   Ownership %


--------------------------------------------------------------------------------

 

JPS Elastomerics Corp.

   Delaware    100 %

JPS Converter and Industrial Corp.

   Delaware    100 %

International Fabrics, Inc

   Delaware    100 %

JPS Auto Inc.

   Delaware    100 %

JPS Carpet Corp.

   Delaware    100 %

 

(ii) Each Borrower’s corporate or joint venture Affiliates: None

 

(iii) Equity interests of each Borrower:

 

    

Number of

Authorized Shares

--------------------------------------------------------------------------------

  

Number of

Issued Shares

--------------------------------------------------------------------------------

  

Number of

Outstanding Shares

--------------------------------------------------------------------------------

JPS Industries, Inc.

   22,000,000    10,000,000    9,494,259

JPS Elastomerics Corp.

   1,000    100    100

JPS Converter and Industrial Corp.

   1,000    100    100



--------------------------------------------------------------------------------

EXHIBIT 5.6

 

COMPLIANCE CERTIFICATE

 

[Letterhead of Borrowing Agent]

 

                    , 20    

 

Wachovia Bank, National Association

191 Peachtree Street, N.E.

30th Floor

Atlanta, Georgia 30303

 

The undersigned, the chief financial officer of JPS INDUSTRIES, INC. a Delaware
corporation (in its capacity as the representative of each of JPS Industries,
Inc., JPS Elastomerics Corp., and JPS Converter and Industrial Corp., “Borrowing
Agent”) gives this certificate to WACHOVIA BANK, NATIONAL ASSOCIATION (“Bank”)
in accordance with the requirements of Section 5.6(e) of that certain Amended
and Restated Loan and Security Agreement dated April _, 2004, among Borrowing
Agent, the borrowers parties thereto and Bank (as at any time amended, the “Loan
Agreement”). Capitalized terms used in this Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Loan Agreement.

 

1. Based upon my review of the balance sheets and statements of income of
Borrowers and their Subsidiaries for the [Fiscal Year] [quarterly period] ending
                    , 20     , copies of which are attached hereto, I hereby
certify that:

 

(a) Minimum EBITDA is $                    ;

 

(b) Fixed Charge Coverage Ratio is $                    ;

 

(c) Capital Expenditures during the period and for the Fiscal Year to date total
$                     for Borrowers.

 

2. No Default exists on the date hereof, other than:
                                          [if none, so state]; and

 

3. No Event of Default exists on the date hereof, other than:
                                          [if none, so state].

 

4. As of the date hereof, Borrowers are current in their payment of all accrued
rent and other charges to Persons who own or lease any premises where any of the
Collateral is located, and there are no pending disputes or claims regarding
Borrowers failure to pay or delay in payment of any such rent or other charges.

 

5. Attached hereto is a schedule showing the calculations that support
Borrowers’ compliance [non-compliance] with the financial covenants, as shown
above.

 

 

Very truly yours,

 

 

--------------------------------------------------------------------------------

Chief Financial Officer